Exhibit 10.1

 

Membership Interest Purchase Agreement


 


This Membership Interest Purchase Agreement (this “Agreement”) is entered into
as of October 16th, 2017 (the “Effective Date”), by and among Mobile Science
Technologies, Inc. a Georgia corporation (“Buyer” or “Purchaser”), Meridian
Waste Solutions, Inc., a New York corporation (“Parent”), Jeffrey S. Powell, a
resident of South Carolina (“Powell”), and Corral Court Capital LLC, a Georgia
limited liability company (“Corral” and, together with Powell, the “Sellers” and
each individually sometimes a “Seller”). Buyer, Parent and the Sellers are
referred to collectively herein as the “Parties” and each a “Party.”

 

BACKGROUND FACTS

 

Sellers own all legal and beneficial right, title and interest in and to all of
the issued and outstanding membership interests of DxT Medical, LLC, a South
Carolina limited liability company (the Company”).

 

The Company owns and operates a national healthcare distribution business
focused on providing diagnostic and therapeutic solutions for patients and
health care providers (the “Business”).

 

Buyer desires to purchase and acquire from Sellers all of the issued and
outstanding membership interests of the Company, and Sellers desire to sell all
of the issued and outstanding membership interests of the Company to Buyer, all
in accordance with the terms and conditions set forth in this Agreement.

 

The Parent, as the majority shareholder of Buyer, will be materially benefitted
by Buyer performing its obligations hereunder, and as such has agreed to be
bound by certain provisions of this Agreement.

 

RECITAL OF CONSIDERATION

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

Section 1
DEFINITIONS AND USAGE

 

1.1       Definitions. For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, initially
capitalized terms used in this Agreement have the meanings set forth in Schedule
1.1.

 

1.2       Interpretation and Usage. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (c) reference to any gender
includes the other gender and the neuter, as applicable; (d) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (e) reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision; (f)
“hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof or any Exhibit or Schedule attached hereto; (g)
“including” (and with correlative meaning “include” and “includes”) means
including, without limiting the generality of any description preceding such
term, and will be deemed to be followed by the words “without limitation”; (h)
Section headings are provided for convenience of reference only and will not
affect the construction or interpretation of any provision hereof; (i) any
references to “Section”, “Schedule” or “Exhibit” followed by a number or letter
or combination of the two refers to the corresponding Section, Schedule or
Exhibit of or to this Agreement; (j) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; and (k) references to documents, instruments or agreements will be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.

 





 

 

1.3       Legal Representation of the Parties. This Agreement was negotiated by
the Parties with the benefit of legal representation, and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any Party will not apply to any construction or
interpretation hereof.

 

1.4       Incorporation by Reference. The Parties agree that the Background
Facts set forth above are true and correct and are hereby incorporated herein by
this reference.

 

Section 2
PURCHASE OF THE MEMBERSHIP INTERESTS FROM THE SELLERS

 

2.1       Purchase and Sale of Membership Interests. On and subject to the terms
and conditions of this Agreement, Buyer agrees to purchase from Sellers, and
Sellers agree to sell to Buyer, all of the membership interests in the Company,
free and clear of all Liens (the “Membership Interests”), for the consideration
specified in Section 2.2.

 

2.2       Consideration. For and in consideration of the sale, assignment,
transfer and conveyance of the Membership Interests by Sellers, at the election
of the Sellers, in their sole discretion, Buyer will either (i) issue to the
Sellers Three Hundred Fifty Thousand (350,000) shares of Parent’s restricted
common stock, par value $0.025 per share (the “Purchase Price Shares”); or (ii)
pay to the Sellers in cash Four Hundred Sixty Two Thousand and no/100ths Dollars
($462,000.00) (the “Deemed Aggregate Value”). Such election by the Sellers will
be delivered to the Buyer in writing at the Closing. If issued, the Purchase
Price Shares will have a deemed value of $1.32 per share (the “Deemed Value Per
Share”), and the Purchase Price Shares shall be allocated and issued as follows:
Three Hundred Thousand (300,000) Purchase Price Shares to Powell and Fifty
Thousand (50,000) Purchase Price Shares to Corral. If the Sellers elect for such
consideration to be paid in the form of cash, such payment will be delivered not
later than one hundred eighty (180) days from the Closing Date, and Three
Hundred Ninety-six Thousand Dollars ($396,000) will be paid to Powell and
Sixty-six Thousand Dollars ($66,000) will be paid to Corral.

 

2.3       Closing Date. Unless Buyer and Sellers otherwise agree, the purchase
and sale of the Membership Interests will take place by facsimile transmission
or by electronic mail in PDF format of all required documents (with the original
executed documents to be delivered by overnight courier) to the offices of
Richard J. Dreger, located at 11660 Alpharetta Highway, Building 700, Suite 730,
Roswell, Georgia 30076, and will occur within at least five Business Days after
satisfaction of the required conditions as set forth in this Agreement (“Closing
Date” or “Closing”). At Closing, all of Sellers’ right, title and interest in
and to the Membership Interests and in any such right, title or interest that
Sellers may have or had with respect to the Business will be transferred and
conveyed to Buyer free and clear of all Liens.

 



-2-

 

 

2.4       Payment of Current Liabilities; Retained Liabilities.

 

(a)       Schedule 2.4 (to be updated immediately prior to Closing) lists, in
each case to the extent applicable: (i) the amount of the aggregate Indebtedness
of the Company outstanding on the Closing Date all of which is to be paid at the
Closing together with all prepayment penalties and costs incurred or to be
incurred in connection with the repayment of any such Indebtedness; (ii) the
aggregate amount of all undischarged judgments against the Company; (iii) the
aggregate amount of all obligations secured by Tax liens against the Company,
(iv) the total of the aggregate mortgage debt secured by, and the judgment liens
encumbering, and the federal Tax liens filed against, any of the Assets,
including the Properties, (v) the amount of any and all Liabilities or
obligations of the Company pursuant to any employment Contract, severance
agreement or Contract, any bonus program or plan, all Employee Benefit Plans and
all other employee benefit plans and other employee benefits, and any Liability
relating to payroll, vacation, sick leave, workers’ compensation, unemployment
benefits, pension benefits, employee stock option or profit-sharing plans,
health care plans or benefits or any other employee plans or benefits of any
kind for the current or former employees of the Company; (vi) any Liability
arising out of or relating to services performed by the Company in connection
with the Business before the Closing Date; (vii) any Liability under the Company
Contract that arises after the Closing Date out of or relating to any Breach or
other action that occurred before the Closing Date; (viii) any Liability under
any Excluded Contract; (ix) any Liability for Taxes including (A) any Taxes
relating to or arising as a result of the operation of the Business prior to the
Closing Date, (B) any Taxes that will arise as a result of the sale of the
Membership Interests pursuant to this Agreement and (C) any deferred Taxes of
any nature; (x) any Environmental, Health and Safety Liability arising out of or
relating to the operation of the Business and the operation and occupation of
the Properties or the leasing, ownership or operation of any Asset; (xi) (A) any
Liability under any employment, severance, retention or termination agreement
with any employee of the Company, (B) any Liability arising out of or relating
to any employee grievance whether or not the affected employees are hired by
Buyer; and (C) any Liability to indemnify, reimburse or advance amounts to any
officer, director, member, manager, employee or agent of the Company; (xii) any
Liability arising out of any Proceeding or Current Litigation with respect to
the Company, the Business or the Assets, (xiii) any Liability arising out of or
resulting from either Sellers’ or the Company’ compliance or noncompliance with
any Legal Requirement or Order of any Governmental Body; (xiv) any Liability of
Sellers under this Agreement or any other document executed in connection with
the Contemplated Transactions; (xv) any known. Accrued Liability of the Company
based upon Sellers’ acts or omissions, or the Company’ acts or omissions
occurring prior to the Closing Date; (subsections (i)-(xvi), collectively
“Current Seller Liabilities” and each a “Current Seller Liability”). Schedule
2.4, when delivered and updated at Closing by the Parties, will include wire
transfer instructions for creditors holding Indebtedness, any Current Seller
Liabilities, and any other Seller Liabilities, and attached to Schedule 2.4 will
be pay-off letters or instructions from such creditors in the form acceptable to
Buyer, except that accrued Company payroll obligations in respect of base
salaries with respect to the period from and after September 5, 2017 (“Accrued
Payroll”) shall not be deemed to be a Current Seller Liability, shall not be
paid by the Sellers at Closing and shall remain an obligation of the Company.

 

(b)       On or prior to the Closing, Sellers will pay all Current Seller
Liabilities not previously discharged by Sellers. Following the Closing, Sellers
will promptly obtain a release and discharge of all Indebtedness and all Current
Seller Liabilities and will file all applicable lien discharges and releases
from such creditors and deliver copies of such filings to Buyer. In addition, at
Closing, Sellers shall also pay (other than Accrued Payroll): (ii) all
Indebtedness and Liabilities of every kind or nature of the Company, including
Current Litigation Matters, as of the Closing; (iii) all Liabilities, costs,
fees and expenses associated with, resulting from or associated with any
Proceeding or other litigation matter of the Company pending or threatened as of
the Closing; and (iv) all Indebtedness and Liabilities of every kind or nature
of the Company as of the Closing not disclosed on Schedule 2.4; (collectively,
subsections (i) – (iv) and the Current Seller Liabilities, the “Retained
Liabilities”). All such Retained Liabilities shall remain the exclusive
responsibility of Seller and will be assigned to, retained, paid, performed and
discharged exclusively by Sellers and will not be retained by the Company nor
assumed or acquired by, or conveyed or transferred to, Buyer or any Related
Person of Buyer. Sellers shall at all times indemnify, defend and hold Buyer and
any Related Person of Buyer and the Company harmless from and against any claim
or liability arising from the Retained Liabilities and Current Seller
Liabilities.

 

2.5       Closing Obligations.

 

(a)       Deliveries by Sellers. At the Closing, Sellers will deliver to Buyer:
(i) the various certificates, instruments, and documents referred to in Section
6.1; and (ii) certificates representing all of the issued and outstanding
Membership Interests of the Company, endorsed in blank or accompanied by duly
executed assignment documents in form and substance approved by Buyer.

 



-3-

 

 

(b)       Deliveries by Buyer. At the Closing, Buyer will deliver to Sellers:
(i) the various certificates, instruments, and documents referred to in Section
6.2; and (ii) the applicable consideration specified in Section 2.2.

 

2.6       Intentionally Omitted.

 

2.7       Closing Costs; Expenses.

 

(a)       Sellers agrees to pay all documentary stamp tax or other transfer
taxes relating to the transfer of the Membership Interests to Buyer. Sellers
shall be solely responsible for all State or Federal income Taxes or similar
Taxes imposed on Sellers as a result of the Contemplated Transactions. Sellers
acknowledge and agree that neither the Buyer nor the Company shall have a duty
or obligation to pay any Taxes attributable to Sellers as a result of the
purchase and sale of the Membership Interests.

 

(b)       Each Party shall be solely responsible for any legal or accounting
fees, brokerage or finders’ fees or agents’ commissions or other similar
payments incurred by or agreed to by such Party in connection with the execution
and delivery of this Agreement or the completion of the Contemplated
Transactions.

 

Section 3
REPRESENTATIONS AND WARRANTIES CONCERNING
PURCHASE AND SALE OF THE MEMBERSHIP INTERESTS OF THE COMPANY

 

3.1       Representations and Warranties of Sellers. In order to induce Buyer to
enter into this Agreement and consummate the Contemplated Transactions, each
Seller represents and warrants to Buyer as follows (except otherwise disclosed
on the Schedules) as follows with respect to such Seller:

 

(a)       Authorization of Transaction. Such Seller has all right, power and
capacity to execute and deliver this Agreement, and all other agreements,
documents and written instruments to be executed by such Seller in connection
with the Contemplated Transactions, and to perform his obligations under this
Agreement and all such other agreements, documents and written instruments.

 

(b)       No Conflict with Restrictions; No Default. Neither the execution,
delivery, and performance of this Agreement nor such Seller’s performance of and
compliance with the terms and provisions contemplated hereby (i) will conflict
with, violate, or result in a Breach of any of the terms, covenants, conditions,
or provisions of any Legal Requirements in effect on the date hereof applicable
to, or any Order, Consent or Governmental Authorization of any Governmental Body
directed to, or binding on such Seller, (ii) will conflict with, violate, result
in a Breach of, or constitute a default under any of the terms, conditions, or
provisions of any agreement or instrument to which, such Seller is a party or by
which such Seller is or may be bound or to which any of their properties or
assets is subject, (iii) will conflict with, violate, result in a Breach of,
constitute a default under (whether with notice or lapse of time or both),
accelerate or permit the acceleration of the performance required by, give to
others any material interests or rights, or require any Consent under any
indenture, mortgage, lease agreement, or instrument to which such Seller is a
party or by which such Seller or such Seller’s property or assets is or may be
bound, or (iv) will result in the creation or imposition of any Lien upon any of
the Properties or Assets of the Company, or upon the Membership Interests, or
cause Buyer (or any Related Person thereof) or the Company to become subject to,
or to become liable for the payment of, any Tax.

 

(c)       Consents; Governmental Authorizations. Except as set forth on Schedule
3.1(c), such Seller is not required to give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this Agreement
or the consummation of any of the Contemplated Transactions. Any registration,
declaration, or filing with, or Consent, or Governmental Authorization or Order
by any Governmental Body that is required in connection with the valid
execution, delivery, acceptance, and performance by such Seller under this
Agreement or the consummation by such Seller of any transaction contemplated
hereby has been completed, made, or obtained on or before the Closing Date.

 



-4-

 

 

(d)       Litigation. Except as set forth in Schedule 3.1(d), there are no
Proceedings pending or, to the Knowledge of such Seller, threatened against or
affecting such Seller or any of their properties, assets, rights, or Business in
any court or before or by any Governmental Body that could, if adversely
determined (or, in the case of an investigation, could lead to any Proceeding
that could, if adversely determined), reasonably be expected to materially
impair such Seller’s ability to perform their obligations under this Agreement
or to have a Material Adverse Effect on the Company; and such Seller has not
received any currently effective notice of any default; and such Seller is not
in default, under any applicable Order of any Governmental Body that could
reasonably be expected to impair such Seller’s ability to perform its
obligations under this Agreement or to have a Material Adverse Effect on the
Company.

 

(e)       Brokers’ Fees. Except as set forth on Schedule 3.1(e), such Seller has
no Liability or obligation to pay any fees or commissions to any broker, finder,
or agent with respect to the Contemplated Transactions.

 

(f)       Membership Interests. As of the Closing Date, such Seller holds and
will hold of record and own and will own beneficially all of the issued and
outstanding Membership Interests of the Company as described in Section 4.2,
free and clear of any restrictions on transfer (other than any restrictions
under the Securities Act and state securities laws), Taxes, Liens, options,
warrants, purchase rights, contracts, commitments, equities, claims, and
demands. Such Seller is not a party to any option, warrant, purchase right, or
other Contract or commitment that could require such Seller to sell, transfer,
or otherwise dispose of any Membership Interests or other equity interests of
the Company (other than this Agreement). Such Seller is not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any Membership Interests of the Company. At Closing, upon payment of
the Purchase Price as herein provided pursuant to Section 2.2, good and valid
title to such Seller’s Membership Interests described in Section 4.2 will pass
to Buyer, free and clear of all Liens, restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), Taxes,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Such Seller’s Membership Interest is not certificated.

 

(g)       Valid Offering. Assuming the accuracy of the representations and
warranties of Buyer set forth in Section 3.2(g), the offer, sale, and issuance
of the Membership Interests of the Company as contemplated herein will be exempt
from the registration requirements of the Securities Act, and will be exempt
from registration and qualification under the registration or qualification
requirements of all applicable state securities laws. Such Seller has not taken
and will not take any action that would cause the loss of any such exemption.
Assuming the accuracy of the representations and warranties of Buyer set forth
in Section 3.2(g), the offer, sale, exchange, and issuance of the Membership
Interests of the Company as contemplated herein will comply with all applicable
Legal Requirements.

 

(h)       Investment Intent. Such Seller is acquiring the Purchase Price Shares
for their own account with the present intention of holding such securities for
purposes of investment, and that they each have no intention of distributing
such Purchase Price Shares or selling, transferring or otherwise disposing of
such Purchase Price Shares in a public distribution, in any of such instances,
in violation of the federal securities laws of the United States of America.

 

(i)       Resale Limitations. Such Seller is fully aware of the restrictions on
sale, transferability and assignment of the Purchase Price Shares, and that he
must bear the economic risk of retaining ownership of such securities for an
indefinite period of time. Such Seller is aware that (a) the Purchase Price
Shares will not be registered under the Securities Act; and (b) because the
issuance of the Purchase Price Shares has not been registered under the
Securities Act, an investment in the Purchase Price Shares cannot be readily
liquidated if the holder desires to do so, but rather may be required to be held
indefinitely.

 

(j)       Information on Sellers. Such Seller and is an “accredited investor,”
as such term is defined in Regulation D promulgated under the Securities Act, or
is otherwise experienced in investments and business matters, has made
investments of a speculative nature and has such knowledge and experience in
financial, tax and other business matters as to enable it or him to evaluate the
merits and risks of, and to make an informed investment decision with respect
to, this Agreement. Such Seller understands that his or its acquisition of the
Purchase Price Shares is a speculative investment, and such Seller represents
that it or he or it is able to bear the risk of such investment for an
indefinite period, and can afford a complete loss thereof.

 



-5-

 

 

(k)       Powell is a resident of the State of South Carolina.

 

(l)       Corral is a Georgia limited liability company and is authorized to do
business only in the State of Georgia.

 

3.2       Representations and Warranties of Buyer. Buyer and Parent represent
and warrant to Sellers that the statements contained in this Section 3.2 are
correct and complete (except otherwise disclosed on the Schedules):

 

(a)       Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Georgia. Buyer is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required. Parent is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of New York. Parent is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required.

 

(b)       Authorization of Transaction. Each of Parent and Buyer has full power
and authority to execute and deliver this Agreement, and all other agreements
and written instruments to which Parent or Buyer, as applicable, is a party as
contemplated hereby, and to perform its obligations hereunder and thereunder.
This Agreement, and such other agreements and written instruments, constitutes
the valid and legally binding obligation of Parent or Buyer, as applicable,
enforceable in accordance with its terms and conditions, except as enforcement
thereof may be limited by applicable Insolvency Laws. The execution, delivery,
and performance of this Agreement and all other agreements contemplated hereby
have been duly authorized by Parent and Buyer. Each of Parent and Buyer has all
right, power and capacity to execute and deliver this Agreement, and all other
agreements, documents and written instruments to be executed by Parent or Buyer,
as applicable, in connection with the Contemplated Transactions, and to perform
its obligations under this Agreement and all such other agreements, documents
and written instruments.

 

(c)       Notices and Consents. Except as set forth on Schedule 3.2(c), Parent
and Buyer are not required to give any notice to, or obtain any Consent from,
any Person in connection with the execution and delivery of this Agreement or
the consummation of any of the Contemplated Transactions.

 

(d)       Litigation. There are no Proceedings pending or, to the Knowledge of
Parent or Buyer, threatened against or affecting Parent or Buyer or any of its
properties, assets, rights, or Business in any court or before or by any
Governmental Body that could, if adversely determined (or, in the case of an
investigation, could lead to any Proceeding that could, if adversely
determined), reasonably be expected to materially impair Parent or Buyer’s
ability to perform its obligations under this Agreement; and Parent and Buyer
have not received any currently effective notice of any default; and Parent and
Buyer are not in default, under any applicable Order of any Governmental Body
that could reasonably be expected to impair Parent or Buyer’s ability to perform
its obligations under this Agreement.

 

(e)       Brokers’ Fees. Parent and Buyer have no Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
Contemplated Transactions.

 

(f)       Purchase for Investment. Parent and Buyer are acquiring the Membership
Interests for investment and not with a view to distributing all or any part
thereof in any transaction which would constitute a “distribution” within the
meaning of the Securities Act. Parent and Buyer acknowledge that the Membership
Interests have not been registered under the Securities Act.

 



-6-

 

 

(g)       Investor Qualifications. Parent and Buyer: (i) have such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its investment in the Membership Interests; (ii) are
able to bear the complete loss of their investment in the Membership Interests;
(iii) have had the opportunity to ask questions of the Sellers and each of the
Company and their management concerning the terms and conditions of the
Membership Interests, the business of each of the Company, the Company’
ownership and use of their respective assets, estimates and judgments utilized
and relied upon by the Company in preparing their financial statements; (iv) has
had the opportunity to obtain additional information about each of the Company
and its business and all of Parent’s and Buyer’s questions have been answered to
its satisfaction; and (v) are otherwise “accredited investors” as such term is
defined in Rule 501 promulgated under the Securities Act.

 

3.3       Representation and Warranty Specific to Powell. In order to induce
Buyer to enter into this Agreement and consummate the Contemplated Transactions,
Powell represents and warrants to Buyer that no claims are alleged or could be
alleged in that certain lawsuit styled EM1 Labs, LLC v. Relay Medical, LLC;
Relay Capital, LLC; Individualized Treatment Technology Laboratories, LLC;
Endeavor Global Partners (HK), LTD.; Jeffrey Powell; Allison Powell; Robert M.
Dunn; & Sheree Moore; pending in The Circuit Court of the Seventeenth Judicial
Circuit In and For Broward County, Florida, Civil Division, Case Number
CACE17009641, which, if successful, would in any way impair his ability to
perform his obligations to the Company pursuant to the employment contract to
entered into by him and the Company as set forth in Article 6.1(p)(i) hereof.

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

  

Sellers represents and warrants to Buyer that the statements contained in this
Section 4 are true, correct and complete as of the Effective Date and as of the
Closing Date, except as set forth in the disclosure schedule delivered by
Sellers to Buyer on the date hereof (the “Disclosure Schedule”). Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless a person reading the
Disclosure Schedule would reasonably conclude that such item constitutes an
exception to a particular representation or warranty. The Disclosure Schedule
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 4.

 

4.1       Organization, Qualification, and Power. The Company is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of South Carolina. The Company is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required. The Company has full power and authority
and all licenses, Consents, Permits, Approvals, and authorizations necessary to
carry on the Business in which the Company is engaged and to own and use the
Property owned and used by each Company. Schedule 4.1 lists the members,
managers, directors and officers of the Company. Seller has delivered to Buyer
correct and complete copies of the Organizational Documents of the Company (as
amended to date). Seller has delivered to Buyer the minute books (containing the
records of any meetings of the members), the membership unit or interest
certificate books, and the membership units or interests record books of the
Company all of which are correct and complete. The Company is not in default
under or in violation of any provision of its Organizational Documents.

 

4.2       Capitalization. (i) One Hundred Percent (100%) membership interests of
the Company are issued and outstanding, with 85.7143% held by Powell and
14.2857% held by Corral. All of the issued and outstanding Membership Interests
of the Company have been duly authorized, are validly issued, fully paid, and
nonassessable. The Membership Interests of the Company are held of record by the
Sellers free and clean of any restriction on transfer, Taxes, Liens, options,
warrants, purchase rights, contracts, commitments, equities, claims and demands
(except restrictions under the Securities Act and state securities laws). Except
as set forth on Schedule 4.2, no other Person has any right, title or interest
in or to the Membership Interests or any other equity interest of the Company.
There are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require any of the Company to issue, sell, or otherwise
cause to become outstanding any of its membership interests or any other equity
interest or other security. There are no outstanding or authorized appreciation,
phantom stock, profit participation, or similar rights with respect to the
Company. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the Membership Interests or units
of the Company. Schedule 4.2 contains and complete and accurate capitalization
of the Company and the respective ownership of the Membership Interests by the
Sellers. The Seller is the sole member of the Company.

 



-7-

 

 

4.3       No Conflict; Consents.

 

(a)       Except as set forth on Schedule 4.3(a), neither the execution and
delivery of this Agreement by Sellers, nor the consummation or performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time): (i) Breach or otherwise conflict with any
provision of the Organizational Documents of the Company, or contravene any
resolution adopted by the officers, managers, or members of the Company; (ii)
Breach or otherwise conflict with any Legal Requirement or Order to which the
Company may be subject or give any Governmental Body or other Person the right
to challenge the Contemplated Transactions or to exercise any remedy or obtain
any relief under any Legal Requirement or any Order to which the Company may be
subject; (iii) Breach or otherwise conflict with or result in a violation or
Breach of any of the terms or requirements of, or give any Governmental Body the
right to revoke, withdraw, suspend, cancel, terminate or modify, any
Governmental Authorization that is held or being applied for by or on behalf of
the Company or that otherwise relates to the Company or their Assets, Properties
or the Business of the Company; (iv) cause Buyer (or any Related Person thereof)
to become subject to, or to become liable for the payment of, any Tax; (v)
Breach or otherwise conflict with any provision of, or give any Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate or modify, any
contract or agreement to which the Company is a party or by which the Company is
bound; or (vi) result in the imposition or creation of any Lien on any of the
Company’ Business, or Assets, including the Properties.

 

(b)       Except as set forth on Schedule 4.3(b), the Company is not required to
give any notice to, or obtain any Consent from, any Person in connection with
the execution and delivery of this Agreement or the consummation of any of the
Contemplated Transactions, including any Consent required in order to preserve
and maintain all Governmental Authorizations required for the ownership and
continued operation of the Business of the Company either before or after
Closing and the consummation of the Contemplated Transactions. Any registration,
declaration, or filing with, or Consent, or Governmental Authorization or Order
by, any Governmental Body with respect to the Company that is required in
connection with the consummation of the Contemplated Transactions has been
completed, made, or obtained on or before the Closing Date.

 

4.4       Brokers’ Fees. The Company has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
Contemplated Transactions.

 

4.5       Books and Records. The books of and records of the Company as well as
all books of account, financial statements and other financial records of each
of the Company, all of which have been made available to Buyer, are complete and
correct and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices and GAAP.

 

4.6       Title to Assets. The Company has good and marketable title to all of
the Assets, free and clear of all Liens. The Assets are not leased and no Seller
has otherwise granted to any Person the right to use, operate or own the Assets
or any portion thereof. There are no outstanding options, rights of first offer
or rights of first refusal to purchase any of Assets, or any portion thereof, or
interest therein. The Assets of the Company constitute all the Assets, tangible
and intangible, of any nature whatsoever, necessary to operate the Business in
the manner presently operated by the Company and include all of the operating
assets of the Company.

 

4.7       Description of Assets. The assets of the Company constitute only (a)
the Properties (b) the Company Contracts, (c) the Permits, Approvals, Consents,
Governmental Authorizations, licenses and other permits and approvals obtained
to date by the Sellers or that will be obtained by Sellers prior to Closing to
conduct the Business of the Company, including all right, title and interest
thereto, as set forth on Schedule 4.7(c), (d) all data, documentation, books and
records related to the Company or Business, including research and engineering
reports and drawings, permit records, title reports and policies, surveys
relating to the Properties, correspondence and all other similar documents and
records, including all right, title and interest thereto, as set forth on
Schedule 4.7(d), (e) all Intangible Personal Property, (f) the Tangible Personal
Property listed on Schedule 4.7(f), and (g) the Intellectual Property Assets
(collectively, the “Assets”). Complete and correct copies of all the
documentation related to the Assets have been provided to Buyer. The Company
owns no other assets.

 



-8-

 

 

4.8       Condition of Tangible Personal Property. Except as disclosed on
Schedule 4.8, (a) each item of Tangible Personal Property (including motor
vehicles, scales, compactors, and bailers and all Tangible Personal Property set
forth on Schedule 4.7(f)) is in good repair and good operating condition,
ordinary wear and tear excepted, is suitable for immediate use in the Ordinary
Course of Business, is free from latent and patent defects and is being operated
and maintained in all material respects in accordance with industry standards
and prescribed operating instructions (if any) necessary to ensure the
effectiveness of equipment warranties and/or service plans, and (b) no item of
Tangible Personal Property is in need of repair or replacement other than as
part of routine maintenance in the Ordinary Course of Business. All Tangible
Personal Property owned or leased by the Company is and will be as of Closing in
the possession of the Company.

 

4.9       Subsidiaries. The Company does not own and has no right to acquire,
directly or indirectly, any outstanding capital stock of, or other equity
interests in, any Person.

 

4.10       No Adverse Change. Since the formation of the Company, there has not
been any Material Adverse Change in the Business, operations, prospects, Assets,
results of operations or condition (financial or other) of the Company, and, to
the Knowledge of Sellers, no event has occurred or circumstance exists that may
result in such a Material Adverse Change. Neither Sellers nor the Company has
received any notice or other communication (written or oral) from any
Governmental Body or any other Person regarding the ability of the Company own
or operate the Business or the Assets, or the intention of any Governmental Body
to challenge or oppose the Buyer’s ownership or operation of the Business or the
Assets. No action has been taken by the Sellers, the Company or any other
officer, director, manager, or member that would have a Material Adverse Effect
on the Company or the Contemplated Transactions or the Business, and the Company
has conducted the Business only in the Ordinary Course of Business. Without
limiting the generality of the foregoing, since May 1, 2017:

 

(a)       The Company has not sold, leased, transferred, or assigned any of its
Assets, tangible or intangible;

 

(b)       except for the Company Contracts and except as set forth on Schedule
4.10(b), the Company has not entered into any agreement, Contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
outside the Ordinary Course of Business;

 

(c)       except as set forth on Schedule 4.10(c), no party (including the
Company) has accelerated, terminated, modified, given rise to a notice of
default, or cancelled any agreement, Contract, lease, Permit, Governmental
Authorization, or license (or series of related agreements, contracts, leases,
and licenses) to which the Company is a party or by which they are bound or
which affect the Company and their Assets and Business;

 

(d)       the Company has not granted any Liens upon any of its Assets, tangible
or intangible;

 

(e)       except as set forth on Schedule 4.10(e), the Company has not made any
capital expenditure (or series of related capital expenditures) outside the
Ordinary Course of Business;

 

(f)       The Company has not made any capital investment in, any loan to, or
any acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions);

 

(g)       except as set forth on Schedule 4.10(g), the Company has not issued
any note, bond, or other debt security or created, incurred, assumed, or
guaranteed any indebtedness for borrowed money or capitalized lease obligation;

 

(h)       there has been no acceleration of Accounts Receivable, (ii) delay or
postponement of the payment of accounts payable or other Liabilities, or (iii)
change in any material respect in the Company’ practices in connection with the
payment of accounts payable in respect of purchases from suppliers;

 

(i)       the Company has not cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) or suffered any
extraordinary loss;

 



-9-

 

 

(j)       the Company has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property
Assets;

 

(k)       except as set forth on Schedule 4.10(k), there has been no change made
or authorized in the Organizational Documents of the Company;

 

(l)       the Company has not issued, sold, pledged or otherwise disposed of any
of its equity interests, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of
equity interests or securities;

 

(m)       the Company has not declared, set aside, or paid any dividend or made
any distribution with respect to its equity interests (whether in cash or in
kind) or redeemed, purchased, or otherwise acquired any of its equity interests;

 

(n)       the Company has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property and Assets, including any
Property or any Business;

 

(o)       except as set forth on Schedule 4.10(o), the Company has not made any
loan to, or entered into any other transaction with, any of its members,
managers, officers, directors, or employees;

 

(p)       the Company has not entered into any employment Contract, severance or
other benefit agreement, consulting agreement or collective bargaining
agreement, written or oral, or modified the terms of any existing such Contract
or agreement;

 

(q)       the Company has not granted any increase in the base compensation of
any of its officers, directors, members, managers or employees outside the
Ordinary Course of Business;

 

(r)       the Company has not adopted, amended, modified, or terminated any
bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its members, managers, officers, directors
and employees (or taken any such action with respect to any other Employee
Benefit Plan);

 

(s)       the Company has not made any other change in employment terms for any
of its directors, officers, members, managers and employees outside the Ordinary
Course of Business;

 

(t)       the Company has not made or pledged to make any charitable or other
capital contribution;

 

(u)       there has not been any other material occurrence, event, incident,
action, failure to act, or transaction outside the Ordinary Course of Business
involving the Company;

 

(v)       except as set forth on Schedule 4.10(v), the Company has not
discharged, in whole or in part, a material Liability or Lien outside the
Ordinary Course of Business

 

(w)       there has been no indication by any customer or supplier of the
Business of an intention to discontinue or change the terms of its relationship
with the Company or the Business;

 

(x)       none of the Company has disclosed any Confidential Information;

 

(y)       there has been no change in the accounting methods, principles or
practices for financial accounting with respect to the Company (except for those
changes required by the Company’ independent auditors to comply with GAAP) or
for IRS reporting purposes; and

 

(z)       neither the Sellers nor the Company have committed to do any of the
foregoing.

 



-10-

 

 

4.11       Undisclosed Liabilities; Financial Statements; Accounts Receivable.

 

(a)       Except as specifically disclosed on Schedule 4.11(a), the Company has
not incurred any Liability (and there is no Basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand against any of the Company giving rise to any Liability), except for the
Current Seller Liabilities and Retained Liabilities to be paid by Sellers at
Closing pursuant to Section 2.4 (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any Breach of contract, Breach
of warranty, tort, infringement, or violation of any Legal Requirement.)

 

(b)       Schedule 4.11(b) sets forth the following financial statements
(collectively, the “Financial Statements”): (a) unaudited balance sheets and
statements of income, changes in stockholders’ equity, and cash flow (the “Most
Recent Financial Statements”) as of and for the nine (9) months ended August 31,
2017 (the “Most Recent Fiscal Month End”), for the Company. In addition, on or
be6fore Closing, Sellers will provide Buyer with the Closing Balance Sheet in
accordance with Section 6.1(j). The Closing Balance Sheet and the Financial
Statements (including the notes thereto) have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered thereby,
present fairly the financial condition of the Company as of such dates and the
results of operations of the Company for such periods, are correct and complete,
and are consistent with the books and records of the Company (which books and
records are correct and complete); provided, however, that the Most Recent
Financial Statements are subject to normal year-end adjustments (which will not
be material individually or in the aggregate) and lack footnotes and other
presentation items.

 

(c)       All Accounts Receivable that are reflected in the Financial Statements
and/or in the business records of the Company represent valid obligations
arising from sales actually made or services actually performed by the Company
in the Ordinary Course of Business. There is no contest, defense or right of
set-off currently being claimed or, to the Knowledge of Sellers, expected to be
claimed, by any account debtor with respect to any Account Receivable, or any
part thereof. Except to the extent paid prior to the Closing Date, such Accounts
Receivable are or will be as of the Closing Date current and collectible net of
the respective reserves shown on the Financial Statements and/or in the business
records of the Company (which reserves are adequate and calculated consistent
with past practice). Subject to such reserves, each of such Accounts Receivable
either has been or will be collected in full, without any setoff, within ninety
(90) days after the day on which it first becomes due and payable. Sellers have
provided Buyer with a complete and accurate list of all current Accounts
Receivable current to within five (5) days of the Closing Date, which list sets
forth the aging of each such Account Receivable.

 

4.12       Permits.

 

(a)       Schedule 4.12(a) contains (i) a complete and accurate list of all
permits, licenses, Consents, Governmental Authorizations and Approvals owned by
the Company that are necessary or required to own, construct, operate and
develop the Business, the Assets and the Properties (collectively, the
“Permits”). Schedule 4.12(a) also contains a complete and accurate list of all
permits, Governmental Authorizations, Consents, licenses, and approvals for
which the Company or Seller have made application with respect to the ownership,
operation, construction, and development of the Business and the Properties
where such application is still pending as of the date hereof and at Closing.
The Company has not received any notice (written or oral) from any Governmental
Body of rejection of any such application or any notice (written or oral) that
any such application is being considered for rejection. Each Permit is valid and
in full force and effect. The Permits listed or required to be listed in
Schedule 4.12(a) and 4.7(c) collectively constitute all of the Permits necessary
or required to permit the Company to lawfully conduct and operate each Business
on each Property in accordance with all Legal Requirements. The Company is, and
at all times has been, in full compliance with all of the terms and requirements
of each Permit listed or required to be listed in Schedule 4.12(a) and 4.7(c).

 

(b)       Seller has delivered, or has caused to be delivered, to Buyer (or its
Representatives) copies of (i) all Permits and Approvals and applications
therefor referred to above in this Section 4.12 and in Section 4.7, and (ii) all
other correspondence between Seller or the Company (or their Representatives)
and the applicable Governmental Bodies in connection with such Permits and
applications therefor.

 

(c)       No event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any Permit
listed or required to be listed in Schedule 4.12(a) and 4.7(c) or (B) result
directly or indirectly in the revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Permit or Approval.

 



-11-

 

 

(d)       Neither Seller nor the Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of or
failure to comply with any term or requirement of any Permit or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Permit; and

 

(e)       All applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Schedule 4.12(a)
and 4.7(c) have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Permits have been duly made on a timely basis with the
appropriate Governmental Bodies.

 

4.13       Governmental Authorizations.

 

(a)       Schedule 4.13(a) contains a complete and accurate list of each
Governmental Authorization (including document title or name, issuing authority
and identifying number) held by the Company or the Seller that relates in any
way to the Company, the Assets, including the Properties, or the Business.
Seller has delivered to Buyer a true and complete copy of all such Governmental
Authorizations. Each Governmental Authorization listed or required to be listed
on Schedule 4.13(a) is valid and in full force and effect. The Company has at
all times since the formation of the Company been in compliance with all of the
terms and requirements of each Governmental Authorization identified or required
to be identified on Schedule 4.13(a). No event has occurred or circumstance
exists that may (with or without notice or lapse of time) (a) constitute or
result directly or indirectly in a material violation of or a material failure
to comply with any term or requirement of any Governmental Authorization listed
or required to be listed on Schedule 4.13(a), or (b) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Governmental Authorization listed or
required to be listed on Schedule 4.13(a).

 

(b)       Neither the Company nor the Seller have received at any time since the
formation of the Company any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (i) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization relating to the
Company, any Business or the Assets, including any Property, or (ii) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization
relating to the Company, the Business or the Assets, including the Properties.
Any registration, declaration, or filing with, or Consent, or other Governmental
Authorization or order by, any Governmental Body that is required in connection
with the valid execution, delivery, acceptance, and performance by Seller and
the Company under this Agreement, or the consummation by Seller of any
Contemplated transaction under this Agreement, has been or will be completed,
made, or obtained on or before the Closing Date.

 

(c)       All applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed on Schedule 4.13(a)
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

 

(d)       The Governmental Authorizations listed or required to be listed on
Schedule 4.13(a) collectively constitute all of the Governmental Authorizations
necessary to permit the Company to lawfully own, operate, construct and develop
each Business on each Property and to otherwise operate and conduct the Business
in the manner in which the Company is currently conducted. Such Governmental
Authorizations also collectively constitute all of the Governmental
Authorizations necessary to permit the Company to own, occupy, operate, improve,
develop and use the Assets, including the Properties, and the Business in the
manner in which the Company currently own occupy, operate, improve, develop and
use the Assets, including the Properties and operate the Business, and are valid
and in full force and effect

 



-12-

 

 

4.14       Compliance With Legal Requirements.

 

(a)       Except as set forth in Schedule 4.14: (i) the Company is, and at all
times has been, in full compliance with each Legal Requirement that is or was
applicable to it or to the conduct or operation of the Business or the ownership
or use of any of their Assets, including the Properties; (ii) no event has
occurred or circumstance exists that (with or without notice or lapse of time)
(A) may constitute or result in a violation by the Company of, or a failure on
the part of the Company to comply with, any Legal Requirement or (B) may give
rise to any obligation on the part of the Company to undertake, or to bear all
or any portion of the cost of, any Remedial Action of any nature; and (iii)
neither the Seller nor the Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement or (B) any actual, alleged,
possible or potential obligation on the part of the Company to undertake, or to
bear all or any portion of the cost of, any Remedial Action of any nature.

 

4.15       Tax Matters.

 

(a)       Intentionally deleted.

 

(b)       The Company has filed all Tax Returns that it was required to file
under applicable Legal Requirements and regulations. All such Tax Returns were
correct and complete in all respects and have been prepared in substantial
compliance with all applicable laws and regulations. All Taxes due and owing by
the Company (whether or not shown on any Tax Return) have been paid. The Company
is not currently the beneficiary of any extension of time within which to file
any Tax Return. No claim has ever been made by an authority in a jurisdiction
where the Company do not file Tax Returns that it is or may be subject to
taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the Assets of the Company. As of the
Closing Date, the Company will have paid all Taxes (other than Taxes not yet due
and payable) and with respect to any Taxes that are not yet due and payable as
of the Closing Date, the Company has adequately reserved for such Taxes, except
as described on Schedule 4.15(a).

 

(c)       The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, member, or other third party.

 

(d)       Neither Seller, nor any member, manager, director or officer (or
employee responsible for Tax matters) of the Company, expects any authority to
assess any additional Taxes for any period for which Tax Returns have been
filed. No foreign, federal, state, or local tax audits or administrative or
judicial Tax proceedings are pending or being conducted with respect to the
Company. The Company had not received from any foreign, federal, state, or local
taxing authority (including jurisdictions where the Company has not filed Tax
Returns) any (i) written notice indicating an intent to open an audit or other
review, (ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any taxing authority against the Company.

 

(e)       Schedule 4.15(e) sets forth all federal, state, local, and foreign
income Tax Returns filed with respect to the Company for taxable periods ended
on or after the formation of each Company, indicates those Tax Returns that have
been audited, and indicates those Tax Returns that currently are the subject of
audit. Seller has delivered to Buyer correct and complete copies of all federal
income Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company filed or received since the formation of
each Company.

 

(f)       The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.

 



-13-

 

 

(g)       The Company is not a party to any agreement, contract, arrangement or
plan that has resulted or would result, separately or in the aggregate, in the
payment of (i) any “excess parachute payment” within the meaning of Code Section
280G (or any corresponding provision of state, local or foreign Tax law) and
(ii) any amount that will not be fully deductible as a result of Code Section
162(m) (or any corresponding provision of state, local or foreign Tax law). The
Company has not been a United States real property holding corporation within
the meaning of Code Section 897(c)(2) during the applicable period specified in
Code Section 897(c)(1)(A)(ii).

 

(h)       The Company is not a party to or bound by any Tax allocation or
sharing agreement. The Company (i) has not been a member of an Affiliated Group
filing a consolidated federal income Tax Return or (ii) has Liability for the
Taxes of any Person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

 

(i)       Schedule 4.15(i) Intentionally Deleted.

 

(j)       Except as set forth on Schedule 4.15(i), the unpaid Taxes of the
Company (i) did not, as of the most recent fiscal month end of each Company,
exceed the reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the most recent balance sheet of the Company and (ii) do not
exceed that reserve as adjusted for the passage of time through the Closing Date
in accordance with the past custom and practice of the Company in filing its’
Tax Returns. Since the date of the most recent balance sheet of the Company, the
Company has not incurred any liability for Taxes arising from extraordinary
gains or losses, as that term is used in GAAP, outside the Ordinary Course of
Business consistent with past custom and practice.

 

(k)       The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date, (iii) intercompany transactions or any
excess loss account described in Treasury Regulations under Code Section 1502
(or any corresponding or similar provision of state, local or foreign income Tax
law), (iv) installment sale or open transaction disposition made on or prior to
the Closing Date, or (v) prepaid amount received on or prior to the Closing
Date.

 

4.16       Condition of the Properties.

 



(i)       There are no structural deficiencies or latent or patent defects
affecting any of the Improvements on any Property and there are no facts or
conditions affecting any of the Improvements which would, individually or in the
aggregate, interfere in any respect with the use or occupancy of the
Improvements or any portion thereof.

 

(ii)       There is no condemnation, expropriation or other proceeding in
eminent domain, pending or threatened, affecting any of the Properties or any
portion thereof or interest therein. There is no injunction, decree, order, writ
or judgment outstanding, nor any claims, litigation, administrative actions or
similar proceedings, pending or threatened, relating to the ownership, lease,
use or occupancy of each Property or any portion thereof.

 

(iii)       The Property is currently zoned “business” under the City of
Greenville Planning & Zoning Office. To the Knowledge of Seller, there is no
pending or anticipated change in any zoning or land use laws that will
materially impair the development, construction, operation or use of any
Property or any portion thereof in the operation of the Business as the Property
is currently being used. The Property is in compliance with all Legal
Requirements, including all applicable building, zoning, comprehensive planning,
subdivision, health and safety and other land use laws, regulations, ordinances
and rules, and all insurance requirements affecting the Properties
(collectively, the “Real Property Laws”), and the current use, operation and
occupancy of the Property, including the use, occupancy and operation of the
Business, does not violate any Real Property Laws. The Seller has not received
any notice of violation of any Real Property Law and there is no Basis for the
issuance of any such notice or the taking of any action for such violation. To
the Knowledge of the Seller, there is no pending or anticipated change in any
Real Property Law that will have a Material Adverse Effect on the ownership,
operation, development, construction, lease, use or occupancy of the Properties
in the operation of the Business, or otherwise as it is currently being used (or
any portion thereof). Use of the Property pursuant to the all Permits,
Approvals, Consents and Governmental Authorizations under existing zoning is not
personal to the Company, is not subject to a conditional use approval, and is
not a legal nonconforming use.

 



-14-

 

 

(iv)       All water, oil, gas, electrical, telecommunications, sewer, storm and
waste water systems and other utility services or systems for the Property have
been installed and are operational.

 

(v)       All Governmental Authorizations, Approvals, Consents and Permits which
are required or appropriate to use or occupy the Properties by the Company and
for the Company to and own, operate, construct and develop the Business on the
Property have been issued and are in full force and effect. Seller has not
received any notice from any Governmental Body or other entity having
jurisdiction over the Properties threatening a suspension, revocation,
modification or cancellation of any Governmental Authorization, Consent,
Approval or Permit and there is no basis for the issuance of any such notice or
the taking of any such action.

 

(vi)       There are no Taxes, assessments, fees, special assessments, impact
fees, charges or similar costs or expenses imposed by any Governmental Body,
association or other entity having jurisdiction over the Properties with respect
to the Properties or portion thereof which are delinquent and which are not
payable with respect to any period after the Closing. A change in the ownership
or use of the Properties from its present ownership and use will not trigger
liability for “rollback” taxes or other assessments for prior years.

 

(vii)       Schedule 4.16(viii) lists each Real Property Lease to which the
Company is a party. Each Real Property Lease is legal, valid, binding,
enforceable and in full force and effect. Except as set forth on Schedule
4.16(viii), the Contemplated Transactions do not require the Consent of any
other party to such Real Property Lease, will not result in a Breach of or
default under such Real Property Lease, and will not otherwise cause such Real
Property Lease to cease to be legal, valid, binding, enforceable and in full
force and effect on identical terms following the Closing. The possession and
quiet enjoyment of the any Property under any Real Property Lease has not been
disturbed and there are no currently unresolved disputes with respect to such
Real Property Lease. Neither the Companies, nor, to the Knowledge of Seller, any
other party to such Real Property Lease, is in Breach or default under the Real
Property Lease, and, to the Knowledge of Seller, no event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a Breach or default, or permit the termination,
modification or acceleration of rent under such Real Property Lease. No security
deposit or portion thereof deposited with respect to such Real Property Lease
has been applied in respect of a breach or default under such Real Property
Lease which has not been redeposited in full. The Company does not owe, or will
owe in the future, any brokerage commissions or finder’s fees with respect to
such Real Property Lease. Except as shown on Schedule 4.16(viii), the other
party to each Real Property Lease is not an affiliate of, and otherwise does not
have any economic interest in Seller or its respective Related Persons. Except
as shown on Schedule 4.16(viii), neither Seller nor the Company has subleased,
licensed or otherwise granted any Person the right to use or occupy any Property
or any portion thereof. Except as shown on Schedule 4.16(viii), neither Seller
nor the Company has collaterally assigned or granted any other security interest
in any Property subject to a Real Property Lease or any interest therein. Except
as shown on Schedule 4.16(viii), there are no Liens or other encumbrances on the
estate or interest created by any Real Property Lease.

 

(viii)       Each Property has legal access to a public right-of-way. There are
no easements, rights of way, reservations of gas, timber, mineral rights, leases
or other Liens which do not appear in the Public Records of Greenville, South
Carolina. Neither Seller nor the Company shall grant, convey, dispose of, sell,
encumber, assign or transfer any interest in any Property, including but not
limited to any contract, option, lease, easement, or other agreement granting
any interest whatsoever in the Properties, without the prior written consent of
Buyer.

 

4.17       Conveyance of Entire Interest In the Company and the Assets. At
Closing, all of Seller’s right, title and interest in and to the Membership
Interests and in such right, title or interest that Seller may have or had with
respect to the Business and the Assets, including the Properties will be
transferred and conveyed to Buyer free and clear of all Liens.

 



-15-

 

 

4.18       Contracts.

 

(a)       The only Contracts to which the Company is a party are described in
Schedule 4.18(a) (“Company Contracts”), and correct and complete copies of all
such Contracts have been provided to Buyer.

 

(b)       The Seller does not have and may not acquire any rights under the
Company Contract, and Seller does not have and will not become subject to any
obligation or Liability under the Company Contract, that relates to the Business
of the Company.

 

(c)       Except as set forth on Schedule 4.18(c), the Company Contracts are
legal, valid, binding, enforceable, and in full force and effect (except as
enforcement thereof may be limited by applicable Insolvency Laws), and will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the consummation of the Contemplated Transactions;
(ii) none of the Company Contracts will upon completion or performance thereof
have a Material Adverse Effect on the Business, Assets or condition of the
Company or the ownership, operation, construction and development of the
Business by the Company; (iii) the Company is, and at all times has been, in
compliance with all applicable terms and requirements of the Company Contracts;
(iv) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with or result in a Breach of, or
give the Company or other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, the Company Contracts; (v) no party to the
Company Contracts has threatened to terminate its business relationship with the
Company for any reason; (vi) Neither Seller or the Company has given to or
received from any other Person any notice or other communication (whether oral
or written) regarding the actual, alleged, possible or potential Breach of the
Company Contract; and (vii) no event has occurred or circumstance exists under
or by virtue of the Company Contract that (with or without notice or lapse of
time) would cause the creation of any Lien affecting any of the Assets.

 

(d)       There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to the Company under
the Company Contracts with any Person having the contractual or statutory right
to demand or require such renegotiation and no such Person has made written
demand for such renegotiation.

 

(e)       Any Company Contract relating to the sale or provision of services by
the Company has been entered into in the Ordinary Course of Business of the
Company and has been entered into without the commission of any act alone or in
concert with any other Person, or any consideration having been paid or
promised, that is or would be in violation of any Legal Requirement.

 

(f)       Seller has provided to Buyer a complete list of the recurring
customers of the Business, whether or not such recurring customers are bound by
a written contract or agreement with the Company. Attached hereto as Schedule
4.18(f) is a sample form of Contract which the Company use for their recurring
customers. All Contracts between the Company and the recurring customers of the
Business are in substantially the same form and contain substantially the same
terms and conditions as set forth in the sample form of Contract attached hereto
as Schedule 4.18(f).

 

4.19       Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company.

 



-16-

 

 

4.20       Litigation. Except as set forth in Schedule 4.20 (which lists pending
or threatened Proceedings, all of which are referred to as “Current Litigation
Matters”), there is no pending or, to Seller’s Knowledge, threatened Proceeding:
(i) by or against the Company; (ii) that otherwise relates to or may affect the
Business of, or any of the Assets owned or used by, the Company; or (iii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Contemplated Transactions, the
Business or the Assets, or the ownership, construction, development, or
operation of any of the Properties in furtherance of the Business. No event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a Basis for the commencement of any such Proceeding. Except as set
forth in Schedule 4.20, (i) there is no Order to which the Company, the Business
or any of the Assets is subject or that in any way relates to or could
reasonably be expected to affect the Company, the Business or the Assets, or the
ownership, construction, development, or operation of the Properties; and (ii)
no officer, director, member, manager, agent or employee of the Company is
subject to any Order that prohibits such officer, director member, manager,
agent or employee from engaging in or continuing any conduct, activity or
practice relating to the Business of the Company. Except as set forth on
Schedule 4.20, (i) each of Seller and the Company is, and at all times have
been, in compliance with all of the terms and requirements of any Order, (ii) no
event has occurred or circumstance exists that is reasonably likely to
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any such Order, and (iii)
neither Seller nor the Company has received any notice or other communication
(whether written or oral) from any Governmental Body or any other Person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, any term or requirement of any such Order.

 

4.21       Employees. Schedule 4.21 sets forth for all employees of the Company:
the (i) name, (ii) job title, (iii) date of hiring or engagement, (iv) date of
commencement of employment or engagement, (v) current compensation paid or
payable and any change in compensation since the formation of the Company, (vi)
sick and vacation leave that is accrued but unused, (vii) service credited for
purposes of vesting and eligibility to participate under any Employee Benefit
Plan, or any other employee benefit plan and (viii) details of any disciplinary
problems within the past two (2) years. No retired employees of the Company, or
their dependents, are receiving benefits or are scheduled to receive benefits in
the future from the Company. No officer, director, agent, member, manager,
employee, consultant, or independent contractor of the Company is bound by any
Contract that purports to limit the ability of such officer, director, member,
manager, agent, employee, consultant, or independent contractor (a) to engage in
or continue or perform any conduct, activity, duties or practice relating to the
Business of the Company or (b) to assign to the Company or to any other Person
any rights to any invention, improvement, or discovery. No former or current
officer, director, member, manager, agent, employee, consultant, or independent
contractor of the Company is a party to, or is otherwise bound by, any Contract
that in any way adversely affected, affects, or will affect the ability of the
Company to conduct the Business as heretofore carried on by the Company. All
salaries, wages and other compensation and benefits payable to each officer,
director, agent, member, manager, employee, consultant, or independent
contractor of the Company has been accrued and paid by the Company when due for
all periods through the Closing Date, will have been paid by the Company when
due for all periods through the Closing Date. The employment of each employee
who is employed by the Company can be terminated by the Company upon not more
than fourteen (14) days’ notice without severance, penalty or premium, other
than payment of accrued salaries, wages and vacation benefits. The Company do
not own or maintain any Employee Benefit Plan pursuant to which any employee or
former employee is entitled to benefits that the Company maintain, to which the
Company contributes or has any obligation to contribute, or with respect to
which the Company has any Liability or potential Liability. Neither Seller nor
the Company has violated the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) or any similar state or local Legal Requirement.

 

4.22       Labor Disputes; Compliance.

 

(a)       The Company has complied in all respects at all times with all Legal
Requirements, including all Occupational Safety and Health Laws, relating to
employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, payment of
social security and similar Taxes, collective bargaining and other requirements
under applicable Legal Requirements. The Company is not liable for the payment
of any Taxes, including any social security and similar Taxes, fines, penalties,
interest, back wages, front pay, liquidated or compensatory damages, exemplary
damages or other amounts, however designated, for failure to comply with any of
the foregoing Legal Requirements.

 



-17-

 

 

(b)       The Company has not been, and is not now, a party to any collective
bargaining agreement or other labor Contract. There has not been, there is not
presently pending or existing, and to Seller’s Knowledge, there is not
threatened, any strike, slowdown, picketing, work stoppage or employee grievance
process involving the Company. No event has occurred or circumstance exists that
could provide the Basis for any work stoppage or other labor dispute. There has
not been, there is not presently pending or existing, and, to the Knowledge of
Seller, there is not overtly threatened any Proceeding, charge, grievance
proceeding or other claim against or affecting the Company (or any director,
officer, manager, member or employee thereof) relating to the actual or alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any comparable Governmental Body, and there is no organizational activity or
other labor dispute against or affecting the Company or the Business. There is
no organizational activity or other labor dispute against or affecting the
Business or the Company and no application or petition for an election of or for
certification of a collective bargaining agent is pending. No grievance or
arbitration Proceeding exists that might have a Material Adverse Effect upon the
Company or the conduct of the Business. Neither the Company nor the Seller have
been served notice of, and Seller and the Company do not otherwise have
Knowledge of, any grievance or arbitration Proceeding by any employee of the
Company that might have an adverse effect upon the Company, the Assets or the
conduct of the Business. There has been no charge of discrimination filed
against or, to Seller’s Knowledge, threatened against the Company with the Equal
Employment Opportunity Commission or similar Governmental Body. There is no
lockout by the Company of any employees of the Company, and no such action is
contemplated by Seller or the Company.

 

4.23       Employee Benefits. The Company does not own or maintain any Employee
Benefit Plan pursuant to which any employee or former employee is entitled to
benefits that the Company maintain, to which the Company contribute, or has any
obligation to contribute, or with respect to which the Company has any Liability
or potential Liability. The Company does not maintain, contribute to or have an
obligation to contribute to, or have any Liability or potential Liability with
respect to, any Employee Welfare Benefit Plan (as defined by ERISA) providing
health or life insurance or other welfare-type benefits for current or future
retired or terminated directors, officers or employees (or any spouse or other
dependent thereof) of the Company other than in accordance with COBRA.

 

4.24       Guaranties. Except as set forth on Schedule 4.24, the Company is not
a guarantor and is not otherwise liable for any Liability or obligation
(including Indebtedness) of any other Person.

 

4.25       Environmental Matters.

 

(a)       Except as disclosed on Schedule 4.25, (i) the Company has not treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, manufactured, distributed, or released any substance, including without
limitation any Hazardous Material, or owned or operated any property or facility
(and no such property or facility is contaminated by any such substance) so as
to give rise to any current or future Liabilities, including any Liability for
fines, penalties, response costs, corrective action costs, personal injury,
property damage, natural resources damages or attorney’s fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), the Solid Waste Disposal Act, as amended (“SWDA”) or any
other Environmental Laws; (ii) the Properties do not now contain nor have the
Properties contained any underground storage tanks or Hazardous Material; (iii)
neither this Agreement nor the consummation of the Contemplated Transactions
will result in any obligations for site investigation or cleanup, or
notification to or consent of government agencies or third parties, pursuant to
any of the so-called “transaction-triggered” or “responsible property transfer”
Environmental Laws; and (iv) the Company has not assumed, have the Company
otherwise become subject to, any Liability, including without limitation any
obligation for corrective or Remedial Action, of any other Person relating to
Environmental Laws.

 

(b)       Except as disclosed on Schedule 4.25, (i) the Company has complied in
all respects, and are presently in compliance in all respects, with all
applicable Environmental Laws pertaining to the ownership and operation of the
Assets, the Properties and the Business, (ii) neither Seller nor the Company has
received any communication alleging that they are not in compliance with any
Environmental Law, (iii) neither Seller nor the Company has taken any action
that could reasonably result in any Liability (other than minor Liabilities of
nominal or no financial or other consequence) relating to (1) the environmental
conditions on, under, or about the Properties or any real property that is
presently owned, leased or otherwise used by the Company, or upon which the
Company locate their Tangible Personal Property; or (2) the present use,
management, handling, transport, treatment, generation, storage, disposal or
release of any Hazardous Material. There are no pending or threatened
Proceedings of any nature resulting from any Environmental, Health and Safety
Liabilities or arising under or pursuant to any Environmental Law with respect
to or affecting the Company, the Business, the Properties or any of the Assets
of the Company. No Property contains wetlands, vegetation, animal species or
significant historic/archaeological sites which are subject to special
regulations or limitations under any Legal Requirement. No unacceptable material
has deposited or buried on or under the Properties in violation of any Permit,
Governmental Authorization or Legal Requirement; no toxic wastes or Hazardous
Materials have been deposited, disposed of, stored, generated or released on or
from the Properties, and there are no cemeteries, grave sites or other burial
sites located on the Properties.

 



-18-

 

 

4.26       Certain Business Relationships with the Company. Except as disclosed
on Schedule 4.26, neither Seller, nor their Related Persons, nor the officers,
directors, managers, members and employees of the Company has been involved in
any business arrangement or relationship with the Company within the past twelve
(12) months, and neither Seller, nor their Related Persons, nor the officers,
directors, employees, members, managers, directors and officers of the Company
owns any asset, tangible or intangible, which is used in the Business of the
Company. Neither the Company nor its Related Persons, their respective officers,
employees, members, managers, directors and officers of the Company nor any
Seller nor any Related Person of any of them owns, or has owned, of record or as
a beneficial owner, an equity interest or any other financial or profit interest
in any Person that has (a) had business dealings or a material financial
interest in any transaction with the Company other than business dealings or
transactions disclosed in Schedule 4.26, each of which has been conducted in the
Ordinary Course of Business with the Company at substantially prevailing market
prices and on substantially prevailing market terms or (b) engaged in
competition with the Company with respect to any line of the products or
services of the Company in any market presently served by the Company. Except as
set forth in Schedule 4.26, neither the Company nor its Related Persons, their
respective officers, employees, members, managers, directors and officers of the
Company, nor the Seller nor any Related Person of any of them is a party to any
Contract with, or has any claim or right against, the Company.

 

4.27       Intellectual Property. Schedule 4.27 contains a complete and accurate
list and summary of all Intellectual Property owned or possessed by the Company,
or which the Company has the right to use pursuant to a valid and enforceable,
written license, sublicense, agreement, or permission (collectively and together
with the Intangible Personal Property, the “Intellectual Property Assets”). Such
Intellectual Property Assets constitute all of the Intellectual Property
necessary for the operation of the Business of the Company as presently
conducted. The Intellectual Property Assets do not infringe on the intellectual
property rights of any Person. The Company is the owner or licensee of all
right, title and interest in and to each of the Intellectual Property Assets,
free and clear of all Liens. The Company has the right to use all of the
Intellectual Property Assets without payment to any third party. The Company
owns or has the right to use pursuant to ownership, license, sublicense,
agreement, permission or free and unrestricted availability to general public
all of the Intellectual Property Assets used by such Company. The Company has
not interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties, and neither
Seller, nor the Company, or their respective members, managers, directors and
officers and employees has ever received any charge, complaint, claim, demand,
or notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that the Company must license or refrain from
using any intellectual property rights of any third party). To the Knowledge of
Seller, no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any proprietary intellectual property rights
of the Company.

 

4.28       Corrupt Practices. Except in compliance with all Legal Requirements,
neither the Seller, the Company, nor any of their Related Persons, or each of
their respective officers, directors, employees or agents, have, directly or
indirectly, ever made, offered or agreed to offer anything of value to (a) any
employees, Representatives or agents of any customers of Seller or the Company
for the purpose of attracting business to Seller or the Company or (b) any
domestic governmental official, political party or candidate for government
office or any of their employees, Representatives or agents.

 

4.29       Solvency. Neither Seller nor the Company is Insolvent and neither the
Seller nor the Company has committed an act of bankruptcy, proposed a compromise
or arrangement to its creditors generally, had any petition in bankruptcy filed
against it, filed a petition or undertaken any action proceeding to be declared
bankrupt, to liquidate its assets or to be dissolved. The Contemplated
Transactions will not cause the Company to become Insolvent or to be unable to
satisfy and pay its debts and obligations generally as they come due.

 



-19-

 

 

4.30       Operating Agreement. Attached hereto as Schedule 4.30 is a true and
correct copy of the Operating Agreement (the “Operating Agreement”) for the
Company. The Operating Agreement is in full force and effect and has not been
rescinded, modified or amended in any way.

 

4.31       Disclosure.

 

(a)       No representation or warranty or other statement made by Seller in
this Agreement, the Schedules, the certificates delivered pursuant to this
Agreement or otherwise in connection with the Contemplated Transactions contains
any untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.

 

(b)       Seller has no Knowledge of any fact that has specific application to
the Company (other than general economic or industry conditions) and that may
materially adversely affect the assets, business, prospects, financial condition
or results of operations of the Company that has not been set forth in this
Agreement or the Schedules.

 

Section 5
COVENANTS

 

5.1       General. The Parties will cooperate reasonably with each other and
with their respective Representatives in connection with any steps required to
be taken as part of their respective obligations under this Agreement, and will
(a) furnish upon reasonable request to each other such further information, (b)
execute and deliver to each other such other documents, and (c) do such other
acts and things, all as any other Party may reasonably request for the purpose
of carrying out the intent of this Agreement and the Contemplated Transactions.
In case at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Section 7 or unless such cost or
expense is the obligation of the non-requesting Party under this Agreement).
Sellers acknowledge and agree that, from and after the Closing, Buyer will be
entitled to possession of all documents, books, records (including Tax records),
Permits, Governmental Authorizations, certificates of title, agreements, Company
Contracts, Organizational Documents, financial data and all other documents of
any sort relating to the Company (all of the forgoing, the “Company Documents”).

 

5.2       Inspection Period. Prior to the Closing (the “Inspection Period”), the
Buyer shall have the inspection rights set forth in this Section 5.2. Buyer
shall have the Inspection Period within which to physically inspect the Assets,
including the Properties, and the Company Documents and to conduct its due
diligence with respect to the Assets, including the Properties, the Business and
the Company. Buyer and Buyer’s officers, directors, employees, consultants,
agents and attorneys and other authorized representatives, shall have the right
to reasonable access to the Assets, the Properties and Company Documents and to
all records of Sellers and the Company related thereto, including without
limitation title information, property information, surveys, maintenance
records, environmental assessment reports, engineering reports and any other
information of the Company, the Business and the Assets, at reasonable times
during the Inspection Period for the purpose of inspecting the Assets, including
the Properties, and the Business, and conducting all studies, tests, inspections
and measurements of all kinds as deemed necessary by Buyer, reviewing the books
and records of Sellers and the Company concerning the Company, the Business and
the Assets, including the Properties, and otherwise conducting its due diligence
review of the Company, the Business, and the Assets, including the Properties.
Sellers shall cooperate with and assist Buyer in making such inspections and
reviews and in obtaining copies of any documentation related to the Company, the
Business, and the Assets and Properties, including the review and inspection of
any and all Permits, Approvals, Consents, licenses, Governmental Authorizations
and other permits and approvals necessary or required for the Company to own,
operate, construct and develop the Business and in accordance with such other
applicable local, state and federal Legal Requirements. Sellers shall make
available to Buyer such of the foregoing as may be in Sellers’ possession, or
the Company’ possession, in order to facilitate Buyer’s due diligence. Sellers
shall give Buyer any authorizations which may be required by Buyer in order to
gain access to records or other information pertaining to the Company, the
Assets, including the Properties, and the Business, or the use thereof
maintained by any third party, Governmental Body or organizations. Buyer shall,
prior to the expiration of the Inspection Period, notify Sellers of the Company
Contract that Buyer does not wish for the Company to continue to be a party
thereto and be bound thereby (“Excluded Contracts”).

 



-20-

 

 

5.3       Intentionally Omitted.

 

5.4       Transition.

 

(a)        Sellers and its Related Persons will not take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
vendor, customer, supplier, or other business associate of the Company from
maintaining the same business relationships with the Company after the Closing
as it maintained with the Company or Seller prior to the Closing. The Parties
will cooperate to provide each other with reasonable information systems support
to permit a smooth transfer of business operations between the Parties. In such
regard, Seller will provide Buyer with all information and systems support in
connection with the operation of the Company and the Business. Such assistance
shall include electronic, computer and other system assistance. Seller will
refer all customer inquiries relating to the Business of the Company to Buyer
from and after the Closing.

 

(b)       From and after the Effective Date and continuing for ninety days after
Closing, the Parties will cooperate to provide each other with reasonable
information systems support to permit a smooth transfer of the operations of the
Business. In such regard, during such ninety (90) day period, Seller will
provide Buyer with reasonable billing and other information systems support in
connection with the operation by Buyer of the Business. Such assistance shall
include electronic, computer and other system assistance. Seller also agrees to
advise and assist Buyer with respect to any and all local community and
government programs, Proceedings, introductions, and arrangements relating to
the Business. Seller will cooperate with and assist Buyer with any submission of
any proposals to any Governmental Bodies and to provide the services necessary
to procure all Permits, Approvals, Governmental Authorizations, Contracts,
orders, Consents, licenses, assignments, and approvals from the State of South
Carolina and Greenville, South, Carolina for the Company to have the right to
own, operate, construct, and develop the Business in the Buyer’s sole
discretion, including without limitation, assistance with the completion of all
applicable filings, submissions, registrations and all other requirements
relating thereto, and attendance at all meetings, public hearings and any other
Proceedings with applicable Governmental Bodies, or their Representatives, at
Buyer’s request. From and after the Effective Date, Seller will agree to devote
the time and attention necessary to the business and affairs of Buyer and the
Company and shall give Buyer the benefit of Seller’s special knowledge, skill
and business expertise to promote the Buyer’s and the Company’ business
interests in the marketplace. All services to be provided to Buyer, and the
Company, as applicable, and all actions taken by Seller will be in accordance
with all Legal Requirements. The services to be provided by the Seller to Buyer
and the Company pursuant to this Agreement shall be exclusive to Buyer and the
Company, and Seller will not provide, either directly or indirectly, similar
services to any other Person.

 

5.5       Confidentiality.

 

(a)       Seller hereby acknowledges and agrees that, through its ownership or
operation of the Company, has occupied positions of trust and confidence with
respect to the Company and the Business up to the date hereof and has had access
to, and has become familiar with, the confidential and non-public information of
the Company and the Business any and all other confidential or proprietary
information concerning the affairs or conduct of the Company and the Business
prior to the date hereof, whether prepared by or on behalf of the Seller or the
Company (collectively, the “Confidential Information”).

 

(b)       Seller hereby acknowledges and agrees that the protection of the
Confidential Information of the Company is necessary to protect and preserve the
value of the Company and the Business and Assets of the Company, and that
without such protection, Buyer would not have entered into this Agreement and
consummated the Contemplated Transactions. Accordingly, subject to the
provisions of Section 5.5(c), Seller hereby covenants and agrees, for itself,
their Representatives and Related Persons and its and their successors and
permitted assigns, that, without the prior written consent of Buyer (which
consent will be at the Buyer’s absolute discretion to give or withhold), Seller
will not, nor will Seller cause or permit any of its Representatives or Related
Persons to, at any time on or after the Closing Date, directly or indirectly,
disclose to any Person or use for its own account or benefit or for the account
or benefit of any other Person any Confidential Information.

 



-21-

 

 

(c)       The provisions of Section 5.5(b) will not apply to any Confidential
Information (i) that a the Seller can demonstrate with documentary evidence is
generally known to, and available for use by, the public other than as a result
of the Breach of this Agreement or any other agreement pursuant to which any
Person (including Seller or any Representative or Related Person thereof) owes
any duty of confidentiality to the other Party or previously owed any duty of
confidentiality to Buyer; (ii) that is required to be disclosed pursuant to
Legal Requirement or an Order, or (iii) that the Seller can reasonably determine
is necessary to be disclosed to a Representative of Seller in order for Seller
to perform its covenants and obligations, or to enforce its rights against
Buyer, under this Agreement or any related agreement (and then only to the
extent necessary to perform such covenants and obligations or to enforce such
rights). If Seller (including any Representative or Related Person thereof)
becomes compelled by a Legal Requirement or any order to disclose any
Confidential Information, Seller will provide Buyer with prompt written notice
of such requirement so that Buyer may seek a protective order or other remedy in
respect of such compelled disclosure. If such a protective order or other remedy
is not obtained by or is not available to Buyer, then Seller will be responsible
for ensuring that only the minimum portion of such Confidential Information that
is legally required to be disclosed is so disclosed, and Seller will use all
reasonable efforts to obtain assurances that confidential treatment will be
given to such Confidential Information. Seller acknowledge its responsibility to
ensure that its Representatives and agents who are given, or now have, access to
the Confidential Information will comply with the terms of this Section 5.5.
Seller shall be liable for any Breach of this Agreement caused by its
Representatives and agents.

 

5.6       Injunctive Relief. The Parties acknowledge and agree that (a) each of
the provisions of Sections 5.1, 5.4, 5.5, 5.8, 5.9, 5.10, 5.12 and 5.13 are
reasonable and necessary to protect the legitimate business interests of the
Parties and their Related Persons, (b) any violation of any such covenant
contained in Sections 5.1, 5.4, 5.5, 5.8, 5.9, 5.10, 5.12 and 5.13 would result
in irreparable injury to the Parties and their Related Persons, the exact amount
of which would be difficult, if not impossible, to ascertain or estimate, and
(c) the remedies at law for any such violation would not be reasonable or
adequate compensation to the Parties and their Related Persons for such a
violation. Accordingly, notwithstanding any other provision of this Agreement,
if either Party, directly or indirectly, violates any of its covenants or
obligations under Sections 5.1, 5.4, 5.5, 5.8, 5.9, 5.10, 5.12 and 5.13 then, in
addition to any other remedy which may be available to the other Party or any
Related Person thereof, at law or in equity, the Parties and their Related
Persons will be entitled to injunctive relief against the other Party, without
posting bond or other security, and without the necessity of proving actual or
threatened injury or damage.

 

5.7       Employees. Buyer shall, in conjunction with the Company, determine
those employees that the Company shall retain after Closing. Any employment will
be at base salary or wage rates determined by Buyer and the Company. The
provision of any other compensation or employee benefits, including, without
limitation, bonuses, commissions, health benefits or compensation plans, will be
at Buyer’s and the Company’s discretion, and Buyer shall not assume any Employee
Benefit Plan, any benefit plan obligation, or acquire any benefit plan assets
from Seller, the Company or any Related Person thereof.

 

5.8       Public Announcements. The Parties will keep the existence of this
Agreement, the terms and conditions hereof and the Contemplated Transactions
confidential, and the Parties will not, nor will they cause or permit any
Related Person or Representative to, make any public announcement in respect of
this Agreement or the Contemplated Transactions without the prior written
consent of the other Party, which consent will not be unreasonably withheld or
delayed; provided, however that the foregoing confidentiality and non-disclosure
obligations will not apply to: (1) Buyer if at Closing, if Buyer determines to
issue a press release announcing the fact of the acquisition of the Company or
(2) the Parties to the extent that (a) disclosure of such information is
reasonably necessary to consummate the Contemplated Transactions, (b) disclosure
of such information is required pursuant to Legal Requirement (including the
Securities Exchange Act of 1934, as amended, and the rules of any national stock
exchange or automated dealer quotation system) or an Order, (c) disclosure of
such information is reasonably necessary for the Parties to enforce their rights
under this Agreement, or (d) such information is already in the public domain
other than as a result of a breach of this Section 5.8 or 5.5 or any other
confidentiality or non-disclosure obligation owed to a Party by any Person
(including the other Party). To the extent that any public announcement of this
Agreement, any of the provisions hereof or the Contemplated Transactions is
required of the Parties by Legal Requirement or Order, the Parties will
cooperate reasonably with respect to reaching agreement on the contents and
timing of such announcement.

 



-22-

 

 

5.9       Use of Name. Sellers hereby agrees that from and after the Closing
Date that Sellers and their Related Persons shall not, directly or indirectly,
use the name “DxT Medical”, “DxT” or any derivation or variation thereof in any
manner unless agreed upon by the Parties.

 

5.10       Pre-Closing Covenants. The Parties agree as follows with respect to
the period between the Effective Date and the Closing or earlier termination of
this Agreement:

 

(a)       Sellers will not engage, and will not cause or permit the Company, to
engage, in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business with respect to the Assets, including the
Properties, the Business or the Company without Buyer’s express written consent,
which consent may be withheld at Buyer’s sole discretion. Neither Sellers nor
the Company will sell, lease, transfer or assign any of the Membership Interests
or the Assets and Properties and will not impose any Liens upon any of the
Membership Interests or the Assets, including the Properties. Sellers will not
and will not cause or permit the Company to, without Buyer’s prior consent,
cancel, compromise, waive or release any right or claim under, in or to the
Membership Interests or the Assets, including the Properties.

 

(b)       Sellers will not, and will not cause or permit the Company to, without
Buyer’s prior consent, voluntarily incur any obligation or Liability or enter
into any material transaction, contract, capital expenditure or commitment for
which Buyer may have responsibility or Liability after Closing.

 

(c)       Sellers will, and will cause the Company to, keep the Assets,
including the Properties, of the Company substantially intact and will maintain
all of the Assets, including the Properties of the Company in a state of
condition that complies with all Legal Requirements and is consistent with the
Ordinary Course of Business of Sellers and the Company.

 

(d)       Sellers will, and will cause the Company to, comply with all
applicable Legal Requirements of each Governmental Body having jurisdiction over
the Company, the Properties, the Assets and the Business.

 

(e)       Sellers will not, nor will he cause or allow any representative of the
Company to, (a) solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to the acquisition of the Membership Interests
or any portion of the Assets, including the Properties, of the Company
(including any acquisition structured as a merger, consolidation, or share
exchange) or (b) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. Sellers will not vote the equity interests in the Company in favor of
any such acquisition. Sellers will notify Buyer immediately if any Person makes
any proposal, offer, inquiry, or contact with respect to any of the foregoing.
If Sellers breaches the terms of this provision, Sellers, in addition to other
remedies available to Buyer, will reimburse Buyer for all costs and expenses,
including without limitation, attorney and professional fees, incurred by Buyer
and its Representatives in connection with its due diligence investigation with
respect to the Assets, including the Properties, the Business and the Company.

 

(f)       Sellers will not cause or permit, and will not permit the Company to
commit, any waste of the Assets, including the Properties of the Company.

 

(g)       Sellers will not, and will not cause or permit the Company to, without
the prior consent of Buyer, enter into any compromise or settlement of any
litigation, including any Current Litigation, Proceeding or investigation by and
Governmental Body relating to the Company, the Business, or the Company’ Assets,
including the Properties.

 



-23-

 

 

(h)       Sellers will not, and will not causes or permit the Company to, take
any action, or knowingly omit to take any action, that would or would reasonably
be expected to result in (i) any representation or warranty of Sellers set forth
in Section 3 and 4 becoming untrue or (ii) any of the conditions to the
obligations of Sellers set forth in this Agreement not being fully satisfied.
Sellers will give prompt written notice to Buyer of any material adverse
development causing a Breach of any of the representations and warranties in
Section 3 or 4. No disclosure pursuant to this Section 5.10(h), however, shall
be deemed to amend or supplement the Disclosure Schedule or to prevent or cure
any misrepresentation, breach of warranty, or breach of covenant.

 

(i)       Sellers shall not perform, nor shall it authorize or allow any of his
or the Company’s representatives, officers, employees or agents, to perform, any
acts or omissions to manipulate the price of Buyer’s Class A common Stock.

 

The Parties will do all other acts that may be reasonably necessary or desirable
in the opinion of Buyer to consummate the Contemplated Transactions, all without
further consideration.

 

5.11       Termination of this Agreement. The Parties may terminate this
Agreement as provided below:

 

(a)       Buyer and Sellers may terminate this Agreement by mutual written
consent at any time prior to the expiration of the Inspection Date;

 

(b)       Buyer may terminate this Agreement by giving written notice to Sellers
at any time prior to the expiration of the Inspection Period if Buyer is not
satisfied, in its sole discretion, with the results of its continuing business,
legal, environmental, and accounting due diligence regarding the Properties, the
Company, the Business or any Governmental Authorization, Permit, Consent,
license, Contract, Company Contract, or any other permit or approval related to
any of the foregoing. If such notice is given, this Agreement and all rights,
duties and obligations of Buyer and Sellers hereunder, except any which
expressly survive termination, shall terminate. If such notice is not given,
this Agreement and all rights, duties and obligations of Buyer and Sellers
hereunder (including without limitation their respective obligations to close
the transaction), shall become fully binding; provided however, notwithstanding
anything to the contrary herein, Buyer shall have no duty or obligation to
consummate the Contemplated Transactions until such time as Sellers have
fulfilled all of their obligations set forth in Section 6.1.

 

(c)       Buyer may terminate this Agreement by giving written notice to Sellers
at any time prior to the Closing if Buyer determines that (i) any Governmental
Authorizations, Permit, Consent, Approvals, licenses, Contracts, Company
Contracts, or any other permits or approvals contemplated by this Agreement are
not in existence, have not been obtained by the Company, or the Company either
do not have full right, title and interest in and to such Governmental
Authorizations, Permits, Consents, Approvals, licenses, Contracts, Company
Contracts, or any other permits or approvals; or such Governmental
Authorizations, Permits, Approvals, Consents, licenses, Contracts, Company
Contracts, or any other permits or approvals cannot be transferred to or issued
directly to and in the name of the Company; and/or (ii) such Governmental
Authorizations, Permits, Approvals, Consents, licenses, Contracts, Company
Contracts, or any other permits or approvals cannot be issued, conveyed,
assigned or transferred to the Company or are not in the form and substance
satisfactory to Buyer in its sole discretion.

 

(d)       Buyer may terminate this Agreement by giving written notice to Sellers
at any time prior to the Closing (i) in the event Sellers have Breached any
representation, warranty, or covenant contained in this Agreement in any
respect, Buyer has notified Sellers of the Breach, and the Breach has continued
without cure for a period of ten (10) days after the notice of Breach; and

 

(e)       Sellers may terminate this Agreement by giving written notice to Buyer
at any time prior to the Closing (i) in the event Buyer has Breached any
representation, warranty, or covenant contained in this Agreement in any
respect, Sellers have notified Buyer of the Breach, and the Breach has continued
without cure for a period of ten (10) days after the notice of Breach.

 

If any Party terminates this Agreement pursuant to this Section 5.11, all rights
and obligations of the Parties hereunder shall terminate without any Liability
of any Party to any other Party (except for any Liability of any Party then in
Breach).

 



-24-

 

 

5.12       Seller Releases. Save and except for any rights of Sellers under this
Agreement, effective as of the Closing Date, Sellers, for themselves, and their
Related Persons and each of their respective members, managers, officers,
directors, employees, successors, assigns, agents and Representatives
(collectively, the “Seller Releasing Parties”), hereby finally, unconditionally,
irrevocably and absolutely fully releases, acquits, remises and forever
discharges the Company and Buyer and any of their Related Persons, and their
respective officers, directors, members, managers, employees, parent Company,
subsidiaries, predecessors, successors, assigns, agents and Representatives,
from any and all actions, suits, debts, sums of money, interest owed, accounts,
contribution obligations, reckonings, bonds, bills, covenants, controversies,
agreements, guaranties, promises, undertakings, variances, trespasses, credit
memoranda, charges, damages, judgments, executions, obligations, costs,
expenses, fees (including attorneys’ fees and court costs), counterclaims,
claims, demands, causes of action and Liabilities (the “Seller Claims”) existing
as of the Closing Date accruing to Sellers and the Seller Releasing Parties in
any capacity whatsoever, including but not limited to: (i) all of Sellers’ and
Seller Releasing Parties’ capacities with the Company; (ii) arising under or by
virtue of the Organizational Documents or the Company Document; (iii) relating
to or resulting from the negotiation, preparation, and consummation of this
Agreement and the Contemplated Transactions; or (iv) the valuation of the
Membership Interests or determination of the Purchase Price. Sellers hereby
finally, unconditionally, irrevocably and absolutely waives any and all offsets
and defenses, in each case related to any action, inaction, event, circumstance
or occurrence occurring or alleged to have occurred on or prior to the Closing
Date with respect to such Seller Claims, whether known or unknown, absolute or
contingent, matured or unmatured, foreseeable or unforeseeable, presently
existing or hereafter discovered, at law, in equity or otherwise, whether
arising by statute, common law, in contract, in tort or otherwise, that Sellers
and the Seller Releasing Parties may now have or that might subsequently accrue
to any of them, including without limitation those against any current or former
officer, director, manager, member, partner, employee, agent or Representative
of the Company or any of its Related Persons or by reason of being an employee,
member, manager, officer and/or director of the Company or its Related Persons.

 

This Section 5.12 shall survive Closing and any termination or expiration of
this Agreement.

 

5.13       Sellers agree and acknowledge that the Purchase Price Shares may not
be sold or transferred unless  (i) such shares are sold pursuant to an effective
registration statement under the Securities Act, or (ii) the Purchaser or its
transfer agent shall have been furnished with an opinion of  counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Securities Act (or a successor rule) (“Rule 144”) or (iv) such shares
are transferred to an “affiliate” (as defined in Rule 144) of the Sellers who
agree to sell or otherwise transfer the shares only in accordance with this
Section 5.13 and who is an Accredited Investor (as defined in the Securities
Act).  Until such time as the shares of class A common stock of Purchaser
underlying the Purchase Price Shares have been registered under the Securities
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of class A common stock of Purchaser that has
not been so included in an effective registration statement or that has not been
sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



-25-

 

 

Section 6
CONDITIONS TO OBLIGATION TO CLOSE

 

6.1       Conditions to Obligation of Buyer to Close. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a)       The representations and warranties of Sellers set forth in Sections 3
and 4 shall be true and correct in all material respects at and as of the
Closing Date, except to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date. Each Seller shall have executed and
delivered to Buyer a certificate dated as of the Closing Date that all such
representations and warranties made by them are true and correct in all respects
as of the Closing Date. Without limiting generality of the forgoing, all of the
Assets, including all Tangible Personal Property, shall be in the same
condition, use, operation and repair as of the date of any inspection by Buyer
of such Assets and Tangible Personal Property, normal wear and tear excepted;

 

(b)       Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;

 

(c)       The Company and/or Sellers shall have procured all of the third-party
consents specified in Schedule 3.1(c) and 4.3(b) and 4.16(v);

 

(d)       No action, suit, or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (iii) affect adversely the right of Buyer to own the
Membership Interests and to control the Company, or (iv) affect adversely the
right of the Company to own their Assets, including the Properties, and to
operate their Business (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 

(e)       There has not been made or threatened by any Person a claim asserting
that such Person (i) is the holder of record or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any Membership
Interests or other interest of the Company, or any other voting, equity or
ownership interest, in or to the Company, (ii) is entitled to all or any portion
of the Purchase Price payable for the Membership Interests as contemplated by
this Agreement or (iii) is entitled to acquire any of the Assets, including the
Properties, of the Company;

 



-26-

 

 

(f)       The Company shall have received, acquired and obtained the all
nonappealable and unrestricted Governmental Authorizations, Consents, Permits,
Approvals, licenses, and other permits and approvals, and all pending
applications therefor or renewals thereof, required or necessary for the
ownership, construction, development and operation of Business on the Properties
by the Company and Buyer, and all permits issued by the State of South Carolina,
and Greenville City/County, South Carolina, for the ownership, operation,
development and construction of the Business on the Properties, such Consents,
licenses, Governmental Authorizations, permits and approvals to be in accordance
with all Legal Requirements and satisfactory to Buyer in its sole discretion,
with respect to operating conditions, and any other restrictions or
requirements;

 

(g)       Sellers shall have caused the Company to terminate, without Liability
to such Company or Buyer, all Excluded Contracts, or assign all Excluded
Contracts to Sellers or any third party; and

 

(h)       On or before the Closing, Sellers shall file for and obtain in the
name of the applicable Company all the necessary Governmental Authorizations
from any Governmental Body (collectively the “Approvals”) having jurisdiction
over the Properties, or the Business, in order for the Permits to be issued to
the Company. Sellers covenant to use good faith and due diligence to actively
pursue the Approvals. Sellers shall execute any additional agent authorization
documentation and any other document, instrument or certificate specifically
required by any Governmental Body to permit the Company to obtain the Permits
and Approvals;

 

(i)       Sellers shall have delivered to Buyer a certificate to the effect that
each of the conditions specified above in Section 6.1(a)-(h) is satisfied in all
respects;

 

(j)       Sellers shall have delivered to Buyer a Closing Statement and
accompanying loan payoff statements showing any and all Retained Liabilities of
the Company which such Retained Liabilities shall be paid and satisfied at or
before Closing in accordance with Section 2.4 (the “Closing Statement”), and
shall have delivered to Buyer the list of all current Accounts Receivables as
contemplated by Section 4.11(c);

 

(k)       Buyer shall have received the resignations, effective as of the
Closing, of each officer, director, employee, independent contractor, manager or
member of the Company other than those whom Buyer shall have specified in
writing on or prior to Closing, Buyer shall have received from each such
employee, independent contractor, officer, directors, manager or member a
release of the Company and Buyer in the form substantially the same as the
release provided by the Sellers in Section 5.12;

 

(l)       Sellers and Robert M. Dunn, Jr. shall have executed and delivered to
Buyer a non-competition, non-solicitation, and confidentiality agreement that,
among other things, prevents Sellers, Robert M. Dunn, Jr. and their Related
Persons from competing with the Buyer and the Company or the Business of the
Company and the business of Buyer within a 100 mile radius of each of the
Properties for a period of three (3) years following the Closing Date,
substantially in the form attached hereto as Schedule 6.1(l) (the “Restrictive
Covenants Agreement”);

 

(m)       If applicable, Sellers shall have delivered to Buyer a non-foreign
affidavit dated as of the Closing Date, sworn under penalty of perjury and in
form and substance required under the Treasury Regulations issued pursuant to
Code Section 1445, stating that each Seller is not a “Foreign Person” as defined
in Code Section 1445 (the “FIRPTA Affidavit”);

 

(n)       Sellers shall have delivered to Buyer (i) a copy of the articles of
organization of the Company certified on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of organization
of the Company, (ii) a certificate of good standing for the Company issued on or
soon before the Closing Date by the Secretary of State (or comparable officer)
of the jurisdiction of organization of the Company and of each jurisdiction in
which the Company is qualified to do business, (iii) the minute books and all
corporate records of the Company and (iv) all other Organizational Documents;

 

(o)       Sellers shall have delivered to Buyer a certificate of the secretary
or an assistant secretary of the Company, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, certifying as to (i) no amendments
to the articles of organization or other Organizational Documents of the Company
since Effective Date; and (ii) any resolutions of the members of the Company
relating to this Agreement and the Contemplated Transactions;

 



-27-

 

 

(p)       Parent shall have executed an Employment Agreement with Powell
substantially in the form of attached hereto as Schedule 6.1(p)(i) and
Employment Agreements with such other key employees the Company of Parent’s
choosing substantially in the form attached hereto as Schedule 6.1(p)(ii);

 

(q)       The Company and Synergy Group shall have executed and delivered a
Lease Agreement substantially in the form attached hereto as Schedule 6.1(q) for
the lease by the Company of the premises located at 127 W. Antrim Drive,
Greenville, South Carolina 29607;

 

(r)       all actions to be taken by Sellers in connection with Contemplated
Transactions and all certificates, opinions, instruments, and other documents
required to effect the Contemplated Transaction shall be reasonably satisfactory
in form and substance to Buyer.

 

Buyer may waive any condition specified in this Section 6.1 if it executes a
writing so stating at or prior to the Closing.

 

6.2       Conditions to Obligation of Sellers to Close. The obligation of
Sellers to consummate the transactions to be performed by them in connection
with the Closing is subject to satisfaction of the following conditions:

 

(a)       the representations and warranties of Buyer set forth in Section 3.2
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date;

 

(b)       Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case Buyer shall have performed and complied with all
of such covenants in all respects through the Closing;

 

(c)       no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

 

(d)       Buyer shall have delivered to Sellers a certificate to the effect that
each of the conditions specified above in Section 6.2(a)-(c) is satisfied in all
respects;

 

(e)       Buyer shall have executed and delivered the Restrictive Covenants
Agreement; and

 

(f)       all actions to be taken by Buyer in connection with consummation of
the Contemplated Transactions and all certificates, opinions, instruments, and
other documents required to effect the Contemplated Transactions will be
reasonably satisfactory in form and substance to Sellers.

 

Sellers may waive any condition specified in this Section 6.2 if Sellers execute
a writing so stating at or prior to the Closing.

 



-28-

 

 

Section 7
INDEMNIFICATION

 

7.1       Survival. Subject to the provisions of this Section 7, all
representations, warranties, covenants and obligations of the Parties contained
in this Agreement and in the agreements, instruments and other documents
delivered pursuant to this Agreement will survive the Closing and the
consummation of the Contemplated Transactions.

 

7.2       Indemnification by Buyer. Each of Parent and Buyer hereby covenants
and agrees that, to the fullest extent permitted by Legal Requirement, it will
defend, indemnify and hold harmless Seller and its Related Persons and
Representatives, and their respective officers, directors, members, managers,
employees, agents, and Representatives, and all successors and assigns of the
foregoing (collectively, the “Seller Indemnified Persons”), for, from and
against any Adverse Consequences, arising from or in connection with:

 

(a)       any Breach of any representation or warranty made by Buyer (i) in this
Agreement, (ii) the Schedules, (iii) the certificates delivered pursuant to this
Agreement, or (iv) any other document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(b)       any Breach of any covenant, obligation or agreement of Buyer in this
Agreement or in any related agreement; or

 

(c)       any claim by any Person for any brokerage or finder’s fee, commission
or similar payment based upon any agreement or understanding made, or alleged to
have been made, by any Person with Buyer in connection with this Agreement or
any of the Contemplated Transactions.

 

7.3       Indemnification by Sellers.

 

(a)       Each Seller, severally, hereby covenants and agrees that, to the
fullest extent permitted by Legal Requirement, such Seller will defend,
indemnify and hold harmless Buyer, and its Related Persons and Representatives,
and their respective officers, directors, members, managers, employees, agents,
and Representatives, and all successors and assigns of the foregoing
(collectively, the “Buyer Indemnified Persons”), for, from and against any
Adverse Consequences arising from or in connection with:

 

(i)       any Breach of any representation or warranty made by such Seller in
(A) this Agreement, (B) the Schedules, (C) the certificates delivered pursuant
to this Agreement, (D) any transfer instrument or (E) any other certificate,
document, writing or instrument delivered by such Seller pursuant to this
Agreement;

 

(ii)       any Breach of any covenant, obligation or agreement of such Seller in
this Agreement or in any other certificate, document, writing or instrument
delivered by such Seller pursuant to this Agreement;

 

(iii)       any Liability of the Company based on facts, events or circumstances
occurring before the Closing Date, or arising out of or in connection with the
ownership and operation of the Company and the Assets and Business prior to the
Closing, or facts and circumstances relating specifically to the Company and the
Business existing at or prior to the Closing, respectively, whether or not such
Liabilities or claims were known or unknown, absolute, accrued or contingent, on
such date;

 

(iv)       all Current Seller Liabilities and any Liability or Indebtedness of
the Company not reflected on Schedule 2.4 or the Closing Statement;

 

(v)       all Retained Liabilities;

 

(vi)       all Current Litigation Matters;

 

(vii)       any Liability of the Company to Sellers or any Related Person of
Sellers;

 

(viii)       any Liability of the Company resulting from, caused by, or arising
in connection with the termination or assignment of any Excluded Contract; and

 



-29-

 

 

(ix)       any claim by any Person for any brokerage or finder’s fee, commission
or similar payment based upon any agreement or understanding alleged to have
been made by such Person with any Seller in connection with this Agreement or
any of the Contemplated Transactions.

 

(b)       In addition to its indemnification obligations under Section 7.3(a),
Seller hereby covenants and agrees that, to the fullest extent permitted by
Legal Requirement, they will defend, indemnify and hold harmless the Buyer
Indemnified Persons for, from and against any Adverse Consequences (including
costs of cleanup, containment or other Remedial Action) arising out of acts or
neglect occurring or conditions existing at or before Closing from or in
connection with:

 

(i)       any Environmental, Health and Safety Liabilities arising out of or
relating to (A) the conduct of any activity by Seller, the Company, or their
Related Persons, or any employee, contractor, agent or Representative thereof,
or relating to the Business and Assets, including the Properties, of the
Company; (B) the ownership or operation by any Person at any time on or prior to
the Closing Date of any of the Assets, including the Properties, or the Business
of the Company, or (C) any Hazardous Materials or other contaminants that were
present on the Properties or Assets at any time on or prior to the Closing Date;
or

 

(ii)       any bodily injury (including illness, disability or death, regardless
of when such bodily injury occurred, was incurred or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction and deprivation of the use of real property) or other damage of or to
any Person or any Asset, including the Properties, in any way arising from or
allegedly arising from (A) any Hazardous Activity conducted by Seller, the
Company or their Related Persons or any employee, contractor, agent or
Representative thereof, or any other Person, with respect to the Business or the
Assets, including the Properties; or (B) from any Hazardous Material that was
(1) present or suspected to be present on or before the Closing Date on or at
the Properties (or present or suspected to be present on any other property, if
such Hazardous Material emanated or allegedly emanated from any Property and was
present or suspected to be present on any Property, on or prior to the Closing
Date) or (2) Released or allegedly Released by Seller, the Company or their
Related Persons, or any Person, on or at any of the Properties or Assets at any
time on or prior to the Closing Date.

 

Buyer, either directly or through the Company, will be entitled to control any
Remedial Action, any Proceeding relating to a claim that any Environmental Law
has been violated and any other Proceeding with respect to which indemnity may
be sought under this Section 7.3(b).

 

7.4       Limitations.

 

(a)       For purposes of this Agreement, a Buyer Indemnified Person may only
assert a claim for indemnification under Section 7 during the applicable period
of time (the “Buyer Claims Period”) specified as follows:

 

(i)       with respect to any claim arising out of (A) the Breach by such Seller
of any representation, warranty, covenant or agreement contained in this
Agreement or in any other agreement or instrument executed and delivered by any
such Seller pursuant hereto relating to (1) such Seller’s authority or ability
to enter into this Agreement, any related agreement and to consummate the
Contemplated Transactions, (2) such Seller’s title to the Membership Interests
of the Company being sold by it pursuant hereto and its ability to transfer the
same to Buyer free and clear of all Liens, (3) the Company’ title to the Assets
and Properties owned by such Company free and clear of all Liens, or (4) any
Tax-related matter, (B) fraud, willful misrepresentation or willful misconduct,
(C) any Current Seller Liability or Retained Liability, (D) any Liability for
any Current Litigation Matter or any Liability that is not included on Schedule
2.4 or the Closing Statement, or (E) any indemnification clam made under Section
7.3(b) or pursuant to a Breach by such Seller of the representations and
warranties set forth in Section 4.25, the Buyer Claims Period will commence on
the date of this Agreement and continue until the date that is six (6) years
after the Closing Date; and

 



-30-

 

 

(ii)       with respect to any other indemnification claim made under Section
7.3 the Buyer Claims Period will commence on the date of this Agreement and
continue until the date that is two (2) years after the Closing Date;

 

provided, however, that with respect to any such indemnification claim regarding
the Breach by Seller of any obligation hereunder or under any related agreement
that is intended to survive and continue after the Closing, the Buyer Claims
Period will continue for as long as such obligation is outstanding.

 

(b)       For purposes of this Agreement, a Seller Indemnified Person may only
assert a claim for indemnification under Section 7.2 during the applicable
period of time (the “Seller Claims Period”) commencing on the date of this
Agreement and continuing until the date that is six (6) years after the Closing
Date; provided, however, that with respect to any such indemnification claim
regarding the Breach by Buyer of any obligation hereunder or under any related
agreement that is intended to survive and continue after the Closing, the Seller
Claims Period will continue for as long as such obligation is outstanding.

 

Notwithstanding anything to the contrary in this Section 7.4, if before 5:00
p.m. (eastern time) on the last day of the applicable Buyer Claims Period or
Seller Claims Period, any Party against which an indemnification claim has been
made hereunder has been properly notified in writing of such claim for indemnity
hereunder and the basis thereof, including with reasonable supporting details
for such claim (to the extent then known), and such claim has not been finally
resolved or disposed of as of such date, then such claim will continue to
survive and will remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms of this Agreement.

 

(c)        Sellers shall not have any liability for Adverse Consequences: (i)
unless and until all claims for Adverse Consequences made by the Buyer
Indemnified Persons aggregate at least Five Thousand Dollars ($5,000) (the
“Basket”), in which case the Buyer Indemnified Persons shall be eligible for
indemnification for Adverse Consequences in excess of the Basket, or (ii) or
(ii) with respect to breaches of representations and warranties that are not
subject to the six (6) year claim period under Section 7.4(a)(i), which in the
aggregate exceed One Hundred Thousand Dollars ($100,000) (the “Rep Cap”). In the
case of any and all claims for Adverse Consequences under Section 7.3, in no
event shall the aggregate liability of a Seller for all such Adverse
Consequences exceed the portion of the Deemed Aggregate Value allocated and
issued to such Seller. A Seller may satisfy his or its indemnification
obligations, in whole or in part, by surrendering to the Purchaser one or more
Purchase Price Shares, which shall be valued at the Deemed Value Per Share
(subject to appropriate adjustment for any stock split, stock dividend,
reclassification or combination after the Closing) for purposes of
indemnification.

 

Because Buyer is wholly-owned by Parent, Buyer’s and Parent’s indemnification
obligations are joint and several. The several nature of the Sellers’
indemnification obligations means that Powell will owe 85.7143% and Corral will
owe 14.2857% (reflecting their respective pre-Closing ownership percentages in
the Company) of the amount of any indemnification amount owed by the Sellers
pursuant to this Section 7 (for the avoidance of doubt, subject to the Basket,
Rep Cap and time limitations and other provisions of this Section 7), except
that the applicable Seller shall be responsible for 100% of (and the
non-responsible Seller shall not be responsible for) any indemnification owed
under Section 7.3(a)(i) in respect of a Breach of representations or warranties
with respect to such Seller in Section 3.1 or owed under Section 7.3(a)(ii) in
respect of a Breach of any covenant, obligation or agreement by such Seller.
Under no circumstances shall Powell have aggregate indemnification obligations
in excess of $396,000.00 (which amount is equal to Powell’s ownership percentage
of the Deemed Aggregate Value) and under no circumstances shall Corral have
aggregate indemnification obligations in excess of $66,000.00 (which amount is
equal to Corral’s ownership percentage of the Deemed Aggregate Value).

 

7.5       Payment of Claims. A claim for indemnification may be asserted by
written notice to the Party from whom indemnification is sought and will be paid
promptly after such notice, together with satisfactory proof of Adverse
Consequences or other documents evidencing the basis of the Adverse Consequences
sought, are received.

 



-31-

 

 

7.6       Third-Party Claims.

 

(a)       No later than ten (10) Business Days after receipt by a Person
entitled to indemnity under Section 7.2 or 7.3 or 2.4 (an “Indemnified Person”)
of notice of the assertion of a Third-Party Claim against it, such Indemnified
Person shall give notice to the Person obligated to indemnify under such section
(an “Indemnifying Person”) of the assertion of such Third-Party Claim and a copy
of any writing by which, such Third-Party assertion is made. The failure to
notify the Indemnifying Person will relieve the Indemnifying Person of any
liability that it may have to any Indemnified Person to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
materially prejudiced by the Indemnified Person’s failure to give such notice.

 

(b)       If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 7.6(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a Person against whom the Third-Party Claim is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Third-Party Claim and provide indemnification with respect to such Third-Party
Claim), to assume the defense of such Third-Party Claim with counsel reasonably
satisfactory to the Indemnified Person (provided, such counsel has appropriate
experience in the subject matter relating to the claim). After notice from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such Third-Party Claim, the Indemnifying Person shall not, so long as
it diligently conducts such defense, be liable to the Indemnified Person under
this Section 7.6(b) for any fees of other counsel or any other expenses with
respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such
Third-Party Claim, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Third-Party Claim, (i) such
assumption will conclusively establish for purposes of this Agreement that the
claims made in that Third-Party Claim are within the scope of and subject to
indemnification, and (ii) no compromise or settlement of such Third-Party Claims
may be effected by the Indemnifying Person without the Indemnified Person’s
Consent unless: (A) there is no finding or admission of any violation of Legal
Requirement or any violation of the rights of any Person; (B) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Person;
and (C) the Indemnified Person shall have no liability with respect to any
compromise or settlement of such Third-Party Claims effected without its
Consent. If notice is given to an Indemnifying Person of the assertion of any
Third-Party Claim and the Indemnifying Person does not, within ten (10) days
after the Indemnified Person’s notice is given, give notice to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person will be bound by any determination made in such Third-Party
Claim or any compromise or settlement effected by the Indemnified Person.

 

(c)       Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

 

(d)       Seller hereby consents to the nonexclusive jurisdiction of any court
in which a Proceeding in respect of a Third-Party Claim is brought against any
Buyer Indemnified Person for purposes of any claim that a Buyer Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein and agree that process may be served on Seller with
respect to such a claim anywhere in the world.

 

(e)       With respect to any Third-Party Claim subject to indemnification under
this Section 7 and Section 2.4: (i) both the Indemnified Person and the
Indemnifying Person, as the case may be, shall keep the other Person fully
informed of the status of such Third-Party Claim and any related Proceedings at
all stages thereof where such Person is not represented by its own counsel; and
(ii) the parties agree (each at its own expense) to render to each other such
assistance as they may reasonably require of each other and to cooperate in good
faith with each other in order to ensure the proper and adequate defense of any
Third-Party Claim.

 



-32-

 

 

(f)       With respect to any Third-Party Claim subject to indemnification under
this Section 7 and Section 2.4, the parties agree to cooperate in such a manner
as to preserve in full (to the extent possible) the confidentiality of all
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that: (i) it will use its best efforts,
in respect of any Third-Party Claim in which it has assumed or participated in
the defense, to avoid production of Confidential Information (consistent with
applicable law and rules of procedure); and (ii) all communications between any
party hereto and counsel responsible for or participating in the defense of any
Third-Party Claim shall, to the extent possible, be made so as to preserve any
applicable attorney-client or work-product privilege

 

7.7 This Section intentionally omitted.

 

7.8       Exclusive Remedies. The parties hereto (and, by their acceptance of
the benefits under this Agreement, each of the Seller Indemnified Persons and
the Buyer Indemnified Persons) hereby agree that, other than a claim for Adverse
Consequences arising from (i) fraud and intentional misrepresentation against
any party that committed such fraud or (ii) any breaches of any non-competition,
non-solicitation, and confidentiality agreement, employment agreement, or equity
grant agreement with Buyer or Parent or other claims related to employment after
the Closing, their sole and exclusive remedy after the Closing Date with respect
to any and all Adverse Consequences arising out of, resulting from or relating
to any or all of this Agreement, any Ancillary Agreements or the transactions
contemplated hereby or by this Agreement (other than with respect to any
breaches of any non-competition, non-solicitation, and confidentiality
agreement, employment agreement, or equity grant agreement with Buyer or Parent
or other claims related to employment after the Closing) shall be pursuant to
the indemnification provisions set forth in this Section 7. Accordingly, Parent
and Buyer, on behalf of themselves and the other Buyer Indemnified Persons,
acknowledge and agree that they may not bring any claim against any Seller, or
any of their respective Representatives, other than an indemnification claim
against the Sellers in accordance with this Section 7, with respect to any and
all Adverse Consequences arising out of, resulting from or relating to this
Agreement, any Ancillary Agreement or the transactions contemplated by this
Agreement (other than with respect to (i) fraud and intentional
misrepresentation against any party that committed such fraud or (ii) any
breaches of any non-competition, non-solicitation, and confidentiality
agreement, employment agreement, or equity grant agreement with Buyer or Parent
or other claims related to employment after the Closing). “Ancillary Agreements”
means the (A) Schedules, (B) the certificates delivered pursuant to this
Agreement, (C) any transfer instrument or (D) any other certificate, document,
writing or instrument delivered pursuant to this Agreement.

 

Section 8
TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Seller for certain tax matters following the Closing Date:

 

8.1       Tax Indemnification. Sellers shall indemnify the Company, Buyer, and
each Related Person of Buyer and hold them harmless from and against, without
duplication, any loss, claim, liability, expense, or other damage attributable
to (a) all Taxes (or the non-payment thereof) of the Company for all Taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any Taxable period that includes (but does not end on) the
Closing Date (“Pre-Closing Tax Period“), and (b) any and all Taxes of any Person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or pursuant to any law, rule, or regulation, which Taxes relate to an
event or transaction occurring before the Closing. Sellers shall reimburse Buyer
for any Taxes of the Company which are the responsibility of such Seller or the
Company pursuant to this Section 8.1 within fifteen (15) business days after
payment of such Taxes by Buyer or the applicable Company. Buyer shall indemnify
such Seller and hold it him harmless from and against any loss, claim,
liability, expense or other damage attributable to Buyer’s failure to timely
file complete and accurate Tax Returns pursuant to Section 8.3, except that
Buyer shall pay all employment and withholding taxes with respect to the period
from and after September 5, 2017.

 



-33-

 

 

8.2       Straddle Period. In the case of any Taxable period that includes (but
does not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income or receipts of the applicable Company for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date and the amount of other
Taxes of the applicable Company for a Straddle Period which relate to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire Taxable period multiplied by a fraction the numerator of which is the
number of days in the Taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

 

8.3       Responsibility for Filing Tax Returns. Sellers shall prepare or cause
to be prepared at Sellers’ cost and file or cause to be filed the income Tax
Returns related to the Pre-Closing Period, but shall provide a copy of such
return to Buyer at least ten (10) days prior to the filing deadline and give
Buyer an opportunity to provide comments with respect to such Tax Returns. Buyer
shall prepare or caused to be prepared at Buyer’s cost and file or caused to be
filed all other Tax Returns for the Company which are filed after the Closing
Date.

 

8.4       Cooperation on Tax Matters.

 

(a)       Buyer and its Related Persons and Seller and its Related Persons shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to Section 8.3 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer (and Buyer shall cause the Company), and
Seller agrees (i) to retain all books and records with respect to Tax matters
pertinent to the Company relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer or Seller, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (ii) to give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, Seller and Buyer shall cause the
Company to, as the case may be, shall allow the other Party to take possession
of such books and records.

 

(b)       Buyer and Seller further agree, upon request, to use their best
efforts to obtain any certificate or other document from any governmental
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

 

(c)       Buyer and Seller further agree, upon request, to provide the other
party with all information that either party may be required to report pursuant
to Code Section 6043 and all Treasury Regulations promulgated thereunder.

 

(d)       The parties hereto agree that the issuance of the Purchase Price
Shares in exchange for the membership interest in the Company constitutes a
tax-free exchange under Code Section 368 and shall file all tax returns
accordingly and shall not tax any contrary position in any Tax return or Tax
Proceeding.

 

8.5       Tax Sharing Agreements. All Tax sharing agreements or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, the Company shall not be bound
thereby or have any liability or right to any benefit thereunder with respect to
any period.

 



-34-

 

 

8.6       Certain Taxes and Fees. Except as otherwise provided in this
Agreement, all transfer, documentary, sales, use, stamp, registration and other
such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with
consummation of the transactions contemplated by this Agreement shall be paid
shared by the Buyer and the Sellers and paid when due, and Sellers will, at
Sellers own expense file all necessary Tax Returns and other documentation to be
filed by the Sellers with respect to all such Taxes, fees and charges, and, if
required by applicable law, Buyer will, and will cause its Related Persons to,
join in the execution of any such Tax Returns and other documentation.

 

8.7       Refunds and Tax Benefits. Any Tax refunds that are received by Buyer
or the Company, and any amounts credited against Tax to which the Buyer or the
Company become entitled, that relate to Pre-Closing Tax Periods shall be for the
account of the Sellers, and, so long as no default or deficiency is then due
from Sellers to Buyer under Section 7 and Section 8, Buyer shall pay over to
Sellers any such refund or the amount of any such credit within fifteen (15)
days after receipt or entitlement thereto.

 

8.8       Transaction Related Taxes. All local, state and federal taxes due or
becoming due as a result of the transactions contemplated hereby shall be paid
by Sellers.

 

Section 9
MISCELLANEOUS

 

9.1       Expenses. Each of Buyer and Sellers will bear their own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the Contemplated Transaction, and Sellers shall also bear the
costs and expenses of the Company (including all of their legal fees and
expenses) in connection with this Agreement and the Contemplated Transactions.
Sellers shall also bear the costs and expenses incurred solely in connection
with the transfer of the Membership Interests to Buyer, if any. Sellers shall be
responsible for all federal and state income or similar taxes imposed on Sellers
as a result of the Contemplated Transaction hereby.

 

9.2       Notices. All notices, requests, demands, claims and other
communications permitted or required to be given hereunder must be in writing
and will be deemed duly given and received (i) if personally delivered, when so
delivered, (ii) if mailed, three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (iii) if sent by
electronic facsimile, once transmitted to the fax number specified below and the
appropriate telephonic confirmation is received, provided that a copy of such
notice, request, demand, claim or other communication is promptly thereafter
sent in accordance with the provisions of clause (ii) or (iv) hereof, or (iv) if
sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the Business Day following being so sent:

 

(a)       To Buyer:

 

Mobile Science Technologies, Inc.

One Glenlake Parkway, NE

Suite 900

Atlanta Georgia 30328

Attn: Jeffrey S. Cosman

Email: jsc@jscosinc.com

Phone: (724) 799-4305

 

with a copy (which will not constitute valid delivery to Buyer) to:

 

Richard J. Dreger, Attorney at Law, P.C.

11660 Alpharetta Highway

Building 700, Suite 730

Roswell, Georgia 30076

Attn: Richard J. Dreger, Esq.

Email: Rick@rdregerlaw.com

Phone: (678) 566-6901

 



-35-

 

 

(b)       To Parent:

 

Meridian Waste Solutions, Inc.

One Glenlake Parkway, NE

Suite 900

Atlanta Georgia 30328

Attn: Jeffrey S. Cosman

Email: jsc@jscosinc.com

Phone: (724) 799-4305

 

with a copy (which will not constitute valid delivery to Buyer) to:

 

Richard J. Dreger, Attorney at Law, P.C.

11660 Alpharetta Highway

Building 700, Suite 730

Roswell, Georgia 30076

Attn: Richard J. Dreger, Esq.

Email: Rick@rdregerlaw.com

Phone: (678) 566-6901

 

(c)       To Sellers:

 

Jeffrey S. Powell

P.O. Box 9662

Greenville, SC 29604

Email: jpowell@dxtmedical.com

Phone: 864.363.8893

 

with a copy (which will to constitute valid delivery to Seller) to:

 

Robert M. Dunn, Jr.

P.O. Box 9662

Greenville, SC 29604

Email: rdunn@dxtmedical.com

Phone: 832.771.0566

 

Corral Court Capital LLC

13970 Haystack Lane

Milton, Georgia 30004

Attn: Jeffrey Scott Kester

Email: jscottkester@gmail.com

Phone: (____) _______________

 

With a copy (which will constitute valid delivery to Seller) to:

 

Taylor English Duma LLP

1600 Parkwood Circle, Suite 400

Atlanta, Georgia 30339

Attn: George C. Gaskin, Esq.

Email: ggaskin@taylorenglish.com

Phone: (678) 336-7152

 



-36-

 

 

Either Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including, without limitation, electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given or received unless and until it actually is
received by the Party for which it is intended and the notifying Party can
provide evidence of such actual receipt. Either Party may change its address for
the receipt of notices, requests, demands, claims and other communications
hereunder by giving the other Party notice of such change in the manner herein
set forth.

 

9.3       Waiver; Remedies Cumulative. The rights and remedies of the Parties
are cumulative and not alternative. Neither any failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or any of
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by Legal Requirement: (a) no claim or right arising
out of this Agreement or any of the documents referred to in this Agreement can
be discharged by one Party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by another Party; (b) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one Party will be deemed to
be a waiver of any obligation of that Party or of the right of the Party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 

9.4       Entire Agreement and Modification. This Agreement (including the
Schedules and Exhibits hereto and the other agreements and instruments to be
executed and delivered by the Parties pursuant hereto) constitutes the entire
and final agreement among the Parties with respect to the subject matter hereof,
and supersedes and replaces all prior agreements, understandings, commitments,
communications and representations made among the Parties, whether written or
oral, with respect to the subject matter hereof. This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the Parties.

 

9.5       Assignments; Successors; No Third-Party Rights. No Party may assign
any of its rights or delegate or cause to be assumed any of its obligations
under this Agreement without the prior written consent of each other Party,
except that Buyer may assign any of its rights hereunder to, and cause all of
its obligations hereunder to be assumed by, any Related Person without the
consent of Sellers, provided that Buyer shall remain liable for such
obligations. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the Parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement, except such rights as will inure to a successor
or permitted assignee pursuant to this Section 9.5. Notwithstanding anything to
the contrary in this Section 9.5 or otherwise, Buyer shall at all times have all
rights and remedies granted to Buyer pursuant to Section 5.6.

 

9.6       Severability. If any provision of this Agreement, or the application
of any such provision to any Person or circumstance, is held to be unenforceable
or invalid by any Governmental Body or arbitrator or under any Legal
Requirement, the Parties will negotiate an equitable adjustment to the
provisions of this Agreement with the view to effecting, to the greatest extent
possible, the original purpose, intent and commercial effect of such provision
and of this Agreement. In any event, the invalidity of any provision of this
Agreement or portion of a provision will not affect the validity of any other
provision of this Agreement or the remaining portion of the applicable
provision.

 

9.7       Dates and Times. Dates and times set forth in this Agreement for the
performance of the Parties’ respective obligations hereunder or for the exercise
of their rights hereunder will be strictly construed, time being of the essence
of this Agreement. All provisions in this Agreement which specify or provide a
method to compute a number of days for the performance, delivery, completion or
observance by any Party of any action, covenant, agreement, obligation or notice
hereunder will mean and refer to calendar days, unless otherwise expressly
provided. Except as expressly provided herein, the time for performance of any
obligation or taking any action under this Agreement will be deemed to expire at
5:00 p.m. (eastern time) on the last day of the applicable time period provided
for herein. If the date specified or computed under this Agreement for the
performance, delivery, completion or observance of a covenant, agreement,
obligation or notice by any Party, or for the occurrence of any event provided
for herein, is a day other than a Business Day, then the date for such
performance, delivery, completion, observance or occurrence will automatically
be extended to the next Business Day following such date.

 



-37-

 

 

9.8       Governing Law. This Agreement will be governed by and construed under
the laws of the State of Georgia without regard to conflicts-of-laws principles
that would require the application of any other law.

 

9.9       Dispute Resolution; WAIVER OF JURY TRIAL.

 

(a)       Any dispute or difference between or among any of the Parties arising
out of or in connection with this Agreement or the Contemplated Transactions,
including without limitation any dispute for indemnification under Section 2.4,
Section 7 or 8, which such Parties are unable to resolve themselves shall be
submitted to and resolved by arbitration before a single arbitrator, for amounts
in dispute under Two Hundred Thousand and 00/100 Dollars ($200,000.00) and
otherwise before a panel of three (3) arbitrators, which arbitration shall be
governed by and enforceable under the Federal Arbitration Act, as supplemented
or modified by the provisions of this Section 9.9. The arbitrator(s) will
consider the dispute at issue in Atlanta, Georgia within one hundred twenty
(120) days (or such other period as may be acceptable to the Parties to the
dispute) of the designation of the arbitrator. The arbitrator(s) will deliver a
written award, including written findings of fact and conclusions of law, with
respect to the dispute to each of the arbitrating Parties, who will promptly act
in accordance therewith. In no event will the arbitrator(s) have the power to
award damages in connection with any dispute in excess of actual compensatory
damages. In particular, the arbitrator(s) may not multiply actual damages or
award consequential, indirect, special or punitive damages, including, without
limitation, damages for lost profits or loss of business opportunity. Any award
of the arbitrator(s) will be final, conclusive and binding on the arbitrating
Parties; provided, however, that any such Party may seek the vacating,
modification or correction of the arbitrator(s)’ decision or award as provided
under Section 10 and Section 11 of the Federal Arbitration Act 9 U.S.C. §1-14.
Any Party to an arbitration proceeding may enforce any award rendered pursuant
to the arbitration provisions of this Section 9.9 by bringing suit in any court
of competent jurisdiction. All costs and expenses attributable to the
arbitrator(s) will be allocated between the Parties to the arbitration in such
manner as the arbitrator(s) determine to be appropriate under the circumstances.
Any Party may file a copy of this Section 9.9 with any arbitrator or court as
written evidence of the knowing, voluntary and bargained agreement among the
Parties with respect to the subject matter of this Section 9.9.

 

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH, OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
BUYER TO ENTER INTO THIS AGREEMENT.

 

9.10       Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or electronic mail in PDF format will constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile or by electronic mail in PDF format will be
deemed to be their original signatures for all purposes.

 

9.11       Specific Performance. Sellers acknowledges and agrees that Buyer
would be damaged irreparably in the event any provision of this Agreement is not
performed in accordance with its specific terms or otherwise is breached, so
that Buyer shall be entitled to injunctive relief to prevent breaches of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which Buyer may be
entitled, at law or in equity. In particular, Sellers acknowledge that the
Business of the Company is unique and recognize and affirm that in the event
Sellers Breach this Agreement, money damages would be inadequate and Buyer would
have no adequate remedy at law, so that Buyer shall have the right, in addition
to any other rights and remedies existing in its favor, to enforce its rights
and obligations hereunder not only by action for damages but also by action for
specific performance, injunctive, and/or other equitable relief.

 

(See following page for execution signatures)

 

-38-

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Membership Interest
Purchase Agreement as of the Effective Date, intending to be legally bound.

 



  “BUYER” or “PURCHASER”:         MOBILE SCIENCE TECHNOLOGIES, INC.,
a Georgia corporation       By: /s/ Mary O’Brien     Mary O’Brien, President &
CEO   “PARENT”:         MERIDIAN WASTE SOLUTIONS, INC.,
a New York corporation       By: /s/ Jeffrey S. Cosman     Jeffrey S. Cosman,
CEO         “SELLERS”:       By: /s/ Jeffrey S. Powell     Jeffrey S. Powell,
individually         CORRAL COURT CAPITAL LLC         By: /s/ Jeffrey Scott
Kester   Name: Jeffrey Scott Kester   Title: Manager         By: /s/ Kevin
Kester   Name: Kevin Kester   Title: Manager

 

[Signature page to Membership Interest Purchase Agreement]

 

-39-

 

 

SCHEDULE 1.1(a)
DEFINED TERMS

 

“Accounts Receivable” means (i) all trade and other accounts receivable and
other rights to payment from past or present customers of the Company, and the
full benefit of all security for such accounts or rights to payment, including
all trade and other accounts receivable representing amounts receivable in
respect of services rendered to customers of the Business, and (ii) any claim,
remedy or other right related to any of the foregoing.

 

“Adverse Consequences” means all actions, suits, Proceedings, hearings,
investigations, charges, complaints, claims, demands, diminutions in value,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement or claims, obligations, Taxes, Liens,
losses, interest, expenses (including costs of investigation and defense), any
other Liability and fees, including court costs and reasonable attorneys’ fees
and expenses, whether or not involving a Third-Party Claim.

 

“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

 

“Agreement” has the meaning set forth in the preface.

 

“Approvals” has the meaning set forth in Section 6.1(h).

 

“Assets” has the meaning set forth in Section 4.7.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

 

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant,
obligation or agreement, in or of this Agreement or any other Contract,
agreement or instrument (whether or not related to this Agreement), or in or of
any corporate, Company or partnership organizational document or agreement, any
Governmental Authorization, Order or Legal Requirement, or any other breach of
any written instrument, or any event which with the passing of time or the
giving of notice, or both, would constitute such a breach, inaccuracy or
failure.

 

“Business” or “Business” has the meaning set forth in the Background Facts.

 

Business Day” means any day other than a Saturday or Sunday or any other day on
which banks in Tennessee are permitted or required by Legal Requirement to be
closed.

 

“Buyer” has the meaning set forth in the preface.

 

“Buyer Claims Period” has the meaning set forth in Section 7.4(a).

 

“Buyer Indemnified Persons” has the meaning set forth in Section 7.3.

 

“CERCLA” has the meaning set forth in Section 4.25.

 



-40-

 

 

“Closing” and “Closing Date” has the meaning set forth in Section 2.3.

 

“Closing Statement” has the meaning set forth in Section 6.1(j).

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” or “Company” has the meaning set forth in the Background Facts.

 

“Company Contracts” has the meaning set forth in Section 4.18(a).

 

“Company Documents” has the meaning set forth in Section 5.1.

 

“Confidential Information” has the meaning set forth in Section 5.5(a).

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

 

“Contract” means any agreement, contract, license, lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

 

“Current Litigation Matters” has the meaning set forth in Section 4.20.

 

“Current Seller Liabilities” or “Current Seller Liability” has the meaning set
forth in Section 2.4(a).

 

“Disclosure Schedule” has the meaning set forth in the introductory paragraph to
Section 4.

 

“DxT Medical” has the meaning set forth in the Background Facts.

 

“Effective Date” has the meaning set forth in the preface.

 

“Employee Benefit Plan” means all “employee benefit plans” as defined by Section
3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”), all
specified fringe benefit plans as defined in Section 6039D of the Code, and all
other bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) and any trust, escrow or other agreement
related thereto that (i) is maintained or contributed to by the Company or any
other corporation or trade or business controlled by, controlling or under
common control with Sellers (within the meaning of Section 414 of the Code or
Section 4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) or has been
maintained or contributed to in the last six (6) years by the Company or any
ERISA Affiliate, or with respect to which the Company or any ERISA Affiliate has
or may have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of the Company or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof.

 



-41-

 

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

“Environment” means soil, land surface or subsurface strata, surface waters,
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life and any other environmental medium or natural
resource.

 

“Environmental, Health and Safety Liabilities” means any and all costs, damages,
Adverse Consequences, expenses, Liabilities and/or other responsibility arising
from or under any Environmental Law or Occupational Safety and Health Law,
including those consisting of or relating to (i) any environmental, health or
safety matter or condition (including on-site or off-site contamination, and/or
occupational safety and health regulation of any chemical substance or product),
(ii) any fine, penalty, judgment, award, settlement, Proceeding, damages,
Adverse Consequence, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Law or Occupational Safety and
Health Law, (iii) financial responsibility under any Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any cleanup, removal, containment or other remediation or response
actions (“Cleanup”) required by any Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages,
and/or (iv) any other compliance, corrective or remedial measure required under
any Environmental Law or Occupational Safety and Health Law. For purposes of
this definition, the terms “removal,” “remedial” and “response action” include
the types of activities covered by the United States Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (CERCLA).

 

“Environmental Law” means any Legal Requirement that requires or relates to (i)
advising appropriate Governmental Bodies, employees or the public of any
intended Release, actual Release or Threat of Release of pollutants or Hazardous
Materials, violations of discharge limits or other prohibitions and the
commencement of activities, such as resource extraction or construction, that
could have significant impact on the Environment, (ii) preventing or reducing to
acceptable levels the Release of pollutants or Hazardous Materials into the
Environment, (iii) reducing the quantities, preventing the Release or minimizing
the hazardous characteristics of wastes that are generated, (iv) assuring that
products are designed, formulated, packaged and used so that they do not present
unreasonable risks to human health or the Environment when used or disposed of,
(v) protecting resources, species or ecological amenities, (vi) reducing to
acceptable levels the risks inherent in the transportation of pollutants,
Hazardous Materials or other potentially harmful substances, (vii) cleaning up
pollutants that have been Released, preventing the Threat of Release or paying
the costs of such clean up or prevention, (viii) making responsible Persons pay
private parties, or groups of them, for damages done to their health or the
Environment or permitting self-appointed representatives of the public interest
to recover for injuries done to public assets; or (ix) governing or regulating
any Hazardous Activities.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Code Section 414.

 

“Excluded Assets” has the meaning set forth in Section 5.2.

 

“Financial Statements” has the meaning set forth in Section 4.11(a).

 

“FIRPTA Affidavit” has the meaning set forth in Section 6.1(m).

 



-42-

 

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America, as determined by the Financial Accounting Standards Board
from time to time, applied on a consistent basis as of the date of any
application thereof.

 

“Governmental Authorization” means any zoning approvals, permits (including the
Permits), franchise rights, rights-of-way, Consent, license, permission,
registration, permit or other right or approval issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement and all pending applications therefor or
renewals thereof.

 

“Governmental Body” means any (i) nation, state, county, city, town, borough,
village, district or other jurisdiction, (ii) federal, state, county, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers), (iv) body exercising, or entitled or purporting to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, (v) Indian tribal authority, (vi)
multinational organization or body, or (vii) official of any of the foregoing.

 

“Hazardous Activity” means, with respect to any Person (including any Party or
the Company or their Related Persons), the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of Hazardous Material in, on, under,
about or from any Property or other facility or real property owned, leased,
operated or otherwise used by such Person or any of its contractors in
connection with the conduct of the business of such Person, or from any other
asset of such Person, into the Environment and any other act, business,
operation or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm, to persons or property, whether on or off the
aforementioned Properties, facilities or other real property, beyond what is
authorized by any Environmental Law relating to the business of such Person.

 

“Hazardous Material” means any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance”
under any provision of Environmental Law, and including petroleum, petroleum
products, asbestos, presumed asbestos-containing material or asbestos-containing
material, urea formaldehyde and polychlorinated biphenyls.

 

“Improvements” means all buildings, structures, fixtures, building systems and
equipment, and all components thereof, including the roof, foundation,
load-bearing walls, and other structural elements thereof, heating, ventilation,
air conditioning, mechanical, electrical, plumbing and other building systems,
environmental control, remediation and abatement systems, sewer, storm, and
waste water systems, irrigation and other water distribution systems, parking
facilities, fire protection, security and surveillance systems, and
telecommunications, computer, wiring, and cable installations, all of which are
included in the Properties.

 

“Indebtedness” means (a) any indebtedness (including all accrued interest) for
borrowed money or issued in substitution for or exchange of indebtedness for
borrowed money, (b) any indebtedness evidenced by any note, bond, debenture or
other debt security, (c) any indebtedness for the deferred purchase price of
property or services with respect to the Company is liable, contingently or
otherwise, as obligor or otherwise, (d) any commitment by which the Company
assures a creditor against loss (including, without limitation, contingent
reimbursement obligations with respect to letters of credit), (e) any
indebtedness guaranteed in any manner by the Company (including, without
limitation, guarantees in the form of an agreement to repurchase or reimburse),
(f) any obligations under capitalized leases with respect to which the Company
is liable, contingently or otherwise, as obligor, guarantor or otherwise, or
with respect to which obligations the Company assures a creditor against loss,
(g) any TRAC or synthetic leases; (h) any indebtedness secured by a Lien on the
Assets of the Company, (i) any unsatisfied obligation for “withdrawal liability”
to a “Multiemployer Plan” as such terms are defined under ERISA, (j) the deficit
or negative balance, if any, in the Company’s checking account and (k) any
credit card debt.

 



-43-

 

 

“Indemnified Person” has the meaning set forth in Section 7.6.

 

“Indemnifying Person” has the meaning set forth in Section 7.6.

 

“Insolvent” means being unable to pay debts as they mature, or as obligations
become due and payable.

 

“Insolvency Laws” means any bankruptcy, insolvency, reorganization, moratorium
or other similar Legal Requirement affecting the enforcement of creditors rights
generally, and general principles of equity (regardless of whether enforcement
is considered in a proceeding in law or equity).

 

“IRS” means the United States Internal Revenue Services and, to the extent
relevant, the United States Department of the Treasury.

 

“Inspection Period” has the meaning set forth in Section 5.2.

 

“Insurance Policies” or “Insurance Policy” has the meaning set forth in Section
4.28.

 

“Intangible Personal Property” means all intangible property used or held for
use by the Company, of whatever type or description, including (a) the business
as a going concern (b) goodwill of the Company (c) all files, records and
correspondence (d) telephone numbers, telecopy numbers (e) all rights in
Internet web sites and Internet domain names presently used by Seller or the
Company, and links; (f) all registered and unregistered copyrights in both
published works and unpublished works, (g) the “DxT Medical,” and “DxT” names,
all assumed fictional business names, trade names, registered and unregistered
trademarks, service marks and applications, and (h) all know-how, trade secrets,
confidential or proprietary information, customer lists, software, technical
information, data, process technology, plans, drawings and blue prints; and (f)
all right, title and interest in and to all Company Documents, Company
Contracts, and all Permits, Governmental Authorizations, Approvals, Consents,
licenses and other permits and approvals of the Company.

 

“Intellectual Property Assets” has the meaning set forth in Section 4.27.

 

“Knowledge” means when used to qualify a representation, warranty or other
statement of a Party to this Agreement, (i) the knowledge that management of the
Party actually has with respect to the particular fact or matter that is the
subject of such representation, warranty or other statement, and (ii) the
knowledge that management of the Party could reasonably be expected to have as
prudent and responsible owners and operators of the assets and the Business of
such Party, or in the case of Seller, the ownership and operation of the
Company, after having conducted a reasonably comprehensive inquiry or
investigation with respect to the fact or matter that is the subject of such
representation, warranty or other statement.

 

A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, member, manager, executor or
trustee of that Person (or in any similar capacity) has, or at any time had,
Knowledge of that fact or other matter (as set forth in (a) and (b) above), and
any such individual (and any individual party to this Agreement) will be deemed
to have conducted a reasonably comprehensive investigation regarding the
accuracy of the representations and warranties made herein by that Person or
individual.

 



-44-

 

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

 

“Liability” means with respect to any Person (including any Party), any
Indebtedness, liability, penalty, damage, loss, cost or expense, obligation,
claim, deficiency, or guaranty of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person, including any
liability for Taxes.

 

“Lien” means with respect to any Person, any mortgage, right of way, easement,
encroachment, any restriction on use, servitude, pledge, lien, charge,
hypothecation, security interest, encumbrance, adverse right, interest or claim,
community or other marital property interest, condition, equitable interest,
encumbrance, license, covenant, title defect, option, or right of first refusal
or offer or similar restriction, voting right, transfer, receipt of income or
exercise of any other attribute of ownership, except for any liens for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established and accrued on the
financial statements of such Person in accordance with GAAP.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Business, Assets, condition
(financial or otherwise), operating results, operations, or business prospects
of the Company, taken as a whole, including the ability for the Company to own,
construct, operate and develop the Assets and the Business in Buyer’s sole
discretion, the transfer or issuance to the Company, if applicable, of any
Permit, Consent, Governmental Authorization, license or other permit or approval
contemplated by this Agreement, or on the ability of Seller consummate timely
the Contemplated Transactions (regardless of whether or not such adverse effect
or change can be or has been cured at any time or whether Buyer has knowledge of
such effect or change on the date hereof), except for any adverse change or
event arising from or relating to (a) general economic conditions or conditions
which generally affect the Business of the Company and the industry in which the
Company competes and (b) public or industry knowledge of the Contemplated
Transactions.

 

“Membership Interests” has the meaning set forth in Section 2.1.

 

“Most Recent Financial Statements” has the meaning set forth in Section 4.11(a).

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 4.11(a).

 

“Most Recent Fiscal Year End” has the meaning set forth in Section 4.11(a).

 

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

 

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance Company), designed to provide safe and
healthful working conditions.

 



-45-

 

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the ordinary course of business only if that action (i) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person, (ii) does not require authorization by the board of directors, owners,
shareholders, interest holders, members or managers of such Person (or by any
Person or group of Persons exercising similar authority) and does not require
any other separate or special authorization of any nature, and (iii) is similar
in nature, scope and magnitude to actions customarily taken, without any
separate or special authorization, in the ordinary course of the normal,
day-to-day operations of other Persons that are in the same line of business as
such Person).

 

“Organizational Documents” means: (i) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (ii) with respect to any
other Person any charter or similar document adopted or filed in connection with
the creation, formation or organization of a Person; (iii) any operating
agreement, partnership agreement, shareholder agreement or similar agreement and
(iv) any amendment to any of the foregoing.

 

“Party” or “Parties” has the meaning set forth in the preface.

 

“Permits” has the meaning set forth in Section 4.12(a).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock holding company, a trust, a joint
venture, an unincorporated organization, any other business entity, joint
venture or other entity Governmental Body (or any department, agency, or
political subdivision thereof).

 

“Pre-Closing Tax Period” has the meaning set forth in Section 8.1.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body, court, or arbitrator.

 

“Property” or “Properties” means any real property owned or leased by the
Company together with all buildings, structures, Improvements, and fixtures
located thereon, including all electrical, mechanical, plumbing and other
building systems, fire protection, security and surveillance systems,
telecommunications, computer, wiring, and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights together with all Permits).

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Real Property Laws” has the meaning set forth in Section 4.16(c).

 

“Real Property Lease” means (i) any long-term lease of land in which most of the
rights and benefits comprising ownership of the land and the Improvements
thereon or to be constructed thereon, if any, are transferred to the tenant for
the term thereof or (ii) any lease or rental agreement pertaining to the
occupancy of any improved space on any real property.

 



-46-

 

 

“Related Person” means:

 

(i)       with respect to a particular individual: (A) each other member of such
individual’s Family; (B) any Person that is directly or indirectly controlled by
any one or more members of such individual’s Family; (C) any Person in which
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest; and (D) any Person with respect to which one or more members
of such individual’s Family serves as a director, officer, partner, executor or
trustee (or in a similar capacity); and

 

(ii)       with respect to a specified Person other than an individual: (A) any
Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person; (B) any Person that holds a Material Interest in such
specified Person; (C) each Person that serves as a director, officer, partner,
executor or trustee of such specified Person (or in a similar capacity); (D) any
Person in which such specified Person holds a Material Interest; and (E) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity).

 

(iii)       For purposes of this definition, (a) “control” (including
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act; (b) the “Family” of an
individual includes (i) the individual, (ii) the individual’s spouse, (iii) any
other natural person who is related to the individual or the individual’s spouse
within the second degree and (iv) any other natural person who resides with such
individual; and (c) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act of 1934) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the Environment or into or out of any property.

 

“Remedial Action” means all actions, including any capital expenditures,
required or voluntarily undertaken (i) to clean up, remove, treat or in any
other way address any Hazardous Material or other substance, (ii) to prevent the
Release or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment, (iii) to perform
pre-remedial studies and investigations or post-remedial monitoring and care, or
(iv) to bring the Properties and the operations conducted (or to be conducted)
thereon into compliance with Environmental Laws and environmental Governmental
Authorizations.

 

“Representative” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

 

“Restrictive Covenants Agreement” has the meaning set forth in Section 6.1(l).

 

“Retained Liabilities” has the meaning set forth in Section 2.4(b).

 

“Securities Act” means the Securities Act of 1933, as amended.

 



-47-

 

 

“Seller” has the meanings set forth in the preface.

 

“Seller Claims” has the meaning set forth in Section 5.12

 

“Seller Claims Period” has the meanings set forth in Section 7.4(b).

 

“Seller Indemnified Persons” has the meaning set forth in Section 7.2.

 

“Seller Releasing Parties” has the meaning set forth in Section 5.12.

 

“Straddle Period” has the meaning set forth in Section 8.2.

 

“SWDA” has the meaning set forth in Section 4.25.

 

“Tangible Personal Property” means all tangible personal property used or useful
in the Business, including all machinery, equipment, scales, compactors,
containers, bailers, tools, spare parts, furniture, office equipment, computer
hardware, supplies, materials, vehicles, trade fixtures and other items of
tangible personal property of every kind owned or leased by the Company
(wherever located and whether or not carried on the books of the Company or
Seller), together with any express or implied warranty by the manufacturers or
lessors of any item or component part thereof and all maintenance records and
other documents relating thereto.

 

“Tax” ” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract, whether disputed
or not and including any obligations to indemnify or otherwise assume or succeed
to the Tax liability of any other Person.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Third Party Claim” means any claim, issuance of any Order or the commencement
of any Proceeding by any Person who is not a Party to this Agreement, including
a Related Person of a Party, any domestic or foreign court, or Governmental
Body.

 

“Threat of Release” means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

 

“WARN” has the meaning set forth in Section 4.21.

 

“Wiring Instructions” has the meaning set forth in Section 2.2(a).

 

 

-48-



 

 

